Exhibit 10.4

MEZZANINE LOAN AGREEMENT

Dated as of October 27, 2011

Between

GIT HERITAGE IV MEZZ, LLC, a Delaware limited liability company,

as Borrower

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1

    

Definitions

     1   

Section 1.2

    

Principles of Construction

     24   

ARTICLE II - GENERAL TERMS

    

24

  

Section 2.1

    

Loan Commitment; Disbursement to Borrower

     24   

Section 2.2

    

Interest Rate

     25   

Section 2.3

    

Loan Payment

     26   

Section 2.4

    

Prepayments

     27   

Section 2.5

    

[Intentionally Omitted]

     28   

Section 2.6

    

Release of Collateral

     28   

Section 2.7

    

Lockbox Account/Cash Management

     29   

ARTICLE III - CONDITIONS PRECEDENT

    

31

  

Section 3.1

    

Conditions Precedent to Closing

     31   

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

    

31

  

Section 4.1

    

Borrower Representations

     31   

Section 4.2

    

Survival of Representations

     39   

ARTICLE V - BORROWER COVENANTS

    

40

  

Section 5.1

    

Affirmative Covenants

     40   

Section 5.2

    

Negative Covenants

     52   

ARTICLE VI- INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

    

58

  

Section 6.1

    

Insurance

     58   

Section 6.2

    

Casualty

     58   

Section 6.3

    

Condemnation

     58   

Section 6.4

    

Restoration

     59   

Section 6.5

    

Approvals

     59   

ARTICLE VII - RESERVE FUNDS

    

59

  

Section 7.1

    

Required Repairs

     59   

Section 7.2

    

Tax and Insurance Escrow Fund

     59   

Section 7.3

    

Replacements and Replacement Reserve

     60   

Section 7.4

    

Rollover Reserve

     60   

Section 7.5

    

Excess Cash Flow Reserve Fund

     60   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

Section 7.6

    

Reserve Funds, Generally

     60   

Section 7.7

    

Transfer of Reserve Funds under Mortgage Loan

     61   

ARTICLE VIII - DEFAULTS

    

62

  

Section 8.1

    

Event of Default

     62   

Section 8.2

    

Remedies

     64   

Section 8.3

    

Remedies Cumulative; Waivers

     65   

ARTICLE IX - SPECIAL PROVISIONS

    

66

  

Section 9.1

    

Securitization

     66   

Section 9.2

    

[Intentionally Omitted]

     67   

Section 9.3

    

Exculpation

     67   

Section 9.4

    

Matters Concerning Manager

     70   

Section 9.5

    

Servicer

     70   

ARTICLE X- MISCELLANEOUS

    

70

  

Section 10.1

    

Survival

     70   

Section 10.2

    

Lender’s Discretion

     71   

Section 10.3

    

Governing Law

     71   

Section 10.4

    

Modification, Waiver in Writing

     72   

Section 10.5

    

Delay Not a Waiver

     72   

Section 10.6

    

Notices

     72   

Section 10.7

    

Trial by Jury

     73   

Section 10.8

    

Headings

     74   

Section 10.9

    

Severability

     74   

Section 10.10

    

Preferences

     74   

Section 10.11

    

Waiver of Notice

     74   

Section 10.12

    

Remedies of Borrower

     74   

Section 10.13

    

Expenses; Indemnity

     75   

Section 10.14

    

Schedules Incorporated

     76   

Section 10.15

    

Offsets, Counterclaims and Defenses

     76   

Section 10.16

    

No Joint Venture or Partnership; No Third Party Beneficiaries

     76   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

Section 10.17

    

Publicity

     77   

Section 10.18

    

Waiver of Marshalling of Assets

     77   

Section 10.19

    

Waiver of Counterclaim

     77   

Section 10.20

    

Conflict; Construction of Documents; Reliance

     77   

Section 10.21

    

Brokers and Financial Advisors

     78   

Section 10.22

    

Prior Agreements

     78   

Section 10.23

    

Joint and Several Liability

     78   

Section 10.24

    

Certain Additional Rights of Lender (VCOC)

     78   

Section 10.25

    

Mortgage Loan Defaults

     78   

Section 10.26

    

Intercreditor Agreement

     80   

Section 10.27

    

Discussions with Mortgage Lender

     80   

Section 10.28

    

Independent Approval Rights

     80   

Section 10.29

    

Borrower’s Actions

     81   

Section 10.30

    

Payments by Mortgage Borrower to Lender on behalf of Borrower

     81   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Exhibit A

   -     

Section 5.1.11(b) Officer’s Certificate

Exhibit B

   -     

Section 5.1.11(c) Officer’s Certificate

Schedule I

   –     

Rent Roll

Schedule II

   –     

Organizational Chart of Borrower

Schedule III

   -     

Mortgage Loan Documents

 

-iv-



--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT

THIS MEZZANINE LOAN AGREEMENT, dated as of October 27, 2011 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (“Lender”) and GIT
HERITAGE IV MEZZ, LLC, a Delaware limited liability company, having its
principal place of business at 450 South Orange Avenue, Orlando, Florida 32801
(“Borrower”).

W I T N E S S E T H:

WHEREAS, JPMorgan Chase Bank, National Association, a national banking
association chartered under the laws of the United States of America, as
mortgage lender (“Mortgage Lender”) has made a loan in the original principal
amount of Twenty Million Five Hundred Thousand and No/100 Dollars
($20,500,000.00) (the “Mortgage Loan”) to GIT HERITAGE IV TX, LLC, a Delaware
limited liability company (“Mortgage Borrower”) pursuant to that certain Loan
Agreement dated as of the date hereof (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by that certain Promissory Note of
even date therewith (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Mortgage Note”) made by Mortgage Borrower to
Mortgage Lender and secured by, among other things, the Mortgage (as defined in
the Mortgage Loan Agreement);

WHEREAS, Borrower is the legal and beneficial owner of one hundred percent
(100%) of the membership interest in Mortgage Borrower; and

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
(as defined below) to Borrower, Borrower has entered into that certain Pledge
and Security Agreement, dated as of the date hereof, in favor of Lender (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), pursuant to which Borrower has granted to Lender a first priority
security interest in the Collateral (as defined in the Pledge Agreement) as
collateral security for the Debt (as defined below).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” shall mean the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.



--------------------------------------------------------------------------------

“Accrued Interest” shall have the meaning set forth in Section 2.3.1 hereof.

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager in which Borrower, Mortgage
Borrower, Principal, or Guarantor has, directly or indirectly, any legal,
beneficial or economic interest.

“Agent” shall mean Wells Fargo Bank, N.A., or any successor Eligible Institution
acting as Agent under the Cash Management Agreement.

“Agreement” shall mean this Mezzanine Loan Agreement as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Mortgage Borrower for the applicable
Fiscal Year or other period.

“Anticipated Repayment Date” shall mean November 1, 2016.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of the Property; or (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

 

2



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower Party” shall mean Borrower, Mortgage Borrower, Guarantor, any
Principal, any principals of Borrower or Guarantor, any other Affiliate of
Borrower or Guarantor or any parties Controlled by any of the foregoing
entities.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Lender, Mortgage Borrower,
Mortgage Lender and Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall mean (i) Collateral as defined in the Pledge Agreement and
(ii) all other collateral for the Loan granted in the Loan Documents.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

 

3



--------------------------------------------------------------------------------

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including any Prepayment Premium and Exit Fee) due
to Lender in respect of the Loan under the Note, this Agreement, the Pledge
Agreement or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds, less (A) management fees equal to the
greater of (1) assumed management fees of 3% of Gross Income from Operations and
(2) the actual management fees incurred, and (B) annual Replacement Reserve Fund
contributions equal to $24,660.00, and (C) annual Rollover Reserve Fund
contributions equal to $181,200.00; and

(b) the denominator is the aggregate amount of (i) Debt Service for such period
and (ii) the Mortgage Loan Debt Service for such period.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.

“Disclosure Documents” shall mean shall mean any written materials used or
provided to any prospective investors and/or Rating Agencies in connection with
any public offering or private placement of Securities in a Securitization,
including, without limitation, a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular or
collateral term sheet, in each case in preliminary or final form, and in each
case, including any amendments or supplements thereto.

“DSCR Trigger Event” shall mean, that as of the date of determination, the Debt
Service Coverage Ratio based on the trailing three (3) month period immediately
preceding the date of such determination is less than 1.05 to 1.00.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus

 

4



--------------------------------------------------------------------------------

of at least $50,000,000.00 and subject to supervision or examination by federal
and state authority. An Eligible Account will not be evidenced by a certificate
of deposit, passbook or other instrument.

“Eligible Institution” shall mean JPMorgan Chase Bank, National Association or a
depository institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long-term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa3” by Moody’s).

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law.

“Environmental Indemnity” shall mean that certain Mezzanine Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law: conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with

 

5



--------------------------------------------------------------------------------

transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; or relating to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of the Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Exit Fee” shall mean the following:

(a) with respect to any prepayment that occurs prior to November 1, 2013, one
percent (1%) of the outstanding principal of the Loan being prepaid or
satisfied;

(b) with respect to any prepayment that occurs on or after November 1, 2013 but
prior to November 1, 2014, two percent (2%) of the outstanding principal of the
Loan being prepaid or satisfied;

(c) with respect to any prepayment that occurs on or after November 1, 2014 but
prior to November 1, 2015, three percent (3%) of the outstanding principal of
the Loan being prepaid or satisfied; or

(d) with respect to any prepayment that occurs on or after November 1, 2015
through and including the Maturity Date, four percent (4%) of the outstanding
principal of the Loan being prepaid or satisfied.

“Extension Term” shall mean the period commencing on the Anticipated Repayment
Date and continuing through the Maturity Date.

“Extension Term Interest Rate” shall mean a rate of fourteen percent (14.0%) per
annum.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

 

6



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Go Dark Cap” shall have the meaning set forth in the Mortgage Loan Agreement.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Guarantor” shall mean GLOBAL INCOME, LP, a Delaware limited partnership.

“Guaranty” shall mean that certain Limited Recourse Mezzanine Guaranty
Agreement, dated as of the date hereof, executed and delivered by Guarantor in
connection with the Loan to and for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purpose
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

 

7



--------------------------------------------------------------------------------

“Indemnified Parties” shall mean Lender and its designee, (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Mortgage is or will have been recorded, any
Person who may hold or acquire or will have held a full or partial interest in
the Loan secured hereby (including, but not limited to, investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and including, but not limited
to any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be: (i) a
stockholder, director (with the exception of serving as the Independent Director
of Borrower), officer, employee, partner, member (other than a “special member”
or “springing member”), manager, attorney or counsel of Borrower, Guarantor,
Mortgage Borrower, equity owners of Borrower, Mortgage Borrower or Guarantor or
any Affiliate of Borrower, Mortgage Borrower or Guarantor; (ii) a customer,
supplier or other person who derives any of its purchases or revenues from its
activities with Borrower, Mortgage Borrower or Guarantor, equity owners of
Borrower, Mortgage Borrower or Guarantor or any Affiliate of Borrower, Mortgage
Borrower or Guarantor; (iii) a Person Controlling or under common Control with
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person; or (iv) a
member of the immediate family of any such stockholder, director, officer,
employee, partner, member, manager, attorney, counsel, equity owner, customer,
supplier or other Person and (b) has (i) prior experience as an independent
director or independent manager for a corporation, a trust or limited liability
company whose charter documents required the unanimous consent of all
independent directors or independent managers thereof before such corporation,
trust or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three years of employment experience with one or more
nationally-recognized companies that provides, inter alia, professional
independent directors or independent managers in the ordinary course of their
respective business to issuers of securitization or structured finance
instruments, agreements or securities or lenders originating commercial real
estate loans for inclusion in securitization or structured finance instruments,
agreements or

 

8



--------------------------------------------------------------------------------

securities (a “Professional Independent Director”) and is at all times during
his or her service as an Independent Director of Borrower an employee of such a
company or companies. A natural Person who satisfies the foregoing definition
except for being (or having been) the independent director or independent
manager of a “special purpose entity” affiliated with Borrower or Mortgage
Borrower (provided such affiliate does not or did not own a direct or indirect
equity interest in an Borrower or Mortgage Borrower) shall not be disqualified
from serving as an Independent Director, provided that such natural Person
satisfies all other criteria set forth above and that the fees such individual
earns from serving as independent director or independent manager of affiliates
of Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year. A natural Person who
satisfies the foregoing definition other than subparagraph (a)(ii) shall not be
disqualified from serving as an Independent Director of Borrower if such
individual is a Professional Independent Director and such individual complies
with the requirements of the previous sentence. Notwithstanding anything to the
contrary contained herein, no Independent Director shall also serve as an
Independent Director for Mortgage Borrower or any Principal (as such term is
defined in the Mortgage Loan Agreement) of Mortgage Borrower.

“Initial Term Interest Rate” shall mean a rate of eleven percent (11.0%) per
annum.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Lowndes, Drosdick, Doster, Kantor & Reed,
P.A. in connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
on or about the date hereof between Lender and Mortgage Lender, as the same may
be modified.

“Interest Rate” shall mean (a) from the Closing Date through, but excluding, the
Anticipated Repayment Date, the Initial Term Interest Rate and (b) from and
after the Anticipated Repayment Date, the Extension Term Interest Rate.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Mortgage Borrower, and (a) every modification,
amendment or other agreement relating to such lease, sublease, subsublease, or
other agreement entered into in connection with such lease, sublease,
subsublease, or other agreement and (b) every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Borrower,
Mortgage Borrower, the

 

9



--------------------------------------------------------------------------------

Property and/or the Collateral or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to Borrower
or Mortgage Borrower, at any time in force affecting Borrower, Mortgage
Borrower, the Collateral, the Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” shall mean, any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower, the
Mortgage Borrower, the Property, the Collateral, any portion thereof or any
interest therein, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.

“Liquidation Event” shall have the meaning set forth in Section 2.4.2(a) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Subordination of Management
Agreement, the Guaranty, the Cash Management Agreement, and all other documents
executed and/or delivered in connection with the Loan.

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the aggregate outstanding principal amount of the Loan and the
Mortgage Loan as of the date of such calculation to (ii) the fair market value
of the Property, as determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” shall mean that certain Deposit Account Control Agreement
dated the date hereof among Mortgage Borrower, Mortgage Lender, Manager and
Lockbox Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, relating to funds deposited in the Lockbox
Account.

“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account, which shall be an Eligible Institution.

“Management Agreement” shall mean the management agreement entered into by and
between Mortgage Borrower and Manager, pursuant to which Manager is to provide
management and other services with respect to the Property, or, if the context
requires, a

 

10



--------------------------------------------------------------------------------

Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Manager” shall mean CNL Global Income Managers, LLC, a Delaware limited
liability company, or, if the context requires, a Qualified Manager who is
managing the Property in accordance with the terms and provisions of this
Agreement pursuant to a Replacement Management Agreement.

“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due, or to take action in furtherance of any of
the foregoing.

“Material Agreements” means each contract and agreement entered into by Borrower
or the Mortgage Borrower relating to the ownership, management, development,
use, operation, leasing, maintenance, repair or improvement of the Property,
other than the Management Agreement and the Lease (i) requiring payment by
Borrower or Mortgage Borrower, as applicable, of more than $60,000.00 per annum
and (ii) which is not cancellable on thirty (30) days prior notice or less.

“Maturity Date” shall mean September 1, 2018, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mercedes-Benz” shall mean Mercedes-Benz Financial Services USA LLC.

“Mercedes-Benz Lease” shall mean that certain Standard Building Lease Agreement
dated as of January 8, 2008, by and between Heritage Commons IV, Ltd., Mortgage
Borrower’s predecessor in title, as landlord, and Mercedes-Benz, as tenant, as
the same has been or may be modified, amended, on supplemented from time to time
in accordance with the terms of this Agreement.

“Mezzanine Cash Management Account” shall have the meaning set forth in
Section 2.7.2(b) hereof.

 

11



--------------------------------------------------------------------------------

“Monthly Debt Service Payment Amount” shall mean the monthly payment of interest
only on the Loan, at the Initial Term Interest Rate, calculated pursuant to
Section 2.2.2 hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall have the meaning set forth in the Mortgage Loan Agreement.

“Mortgage Borrower” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and permitted assigns.

“Mortgage Lender” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and assigns.

“Mortgage Loan” shall have the meaning set forth in the recitals to this
Agreement.

“Mortgage Loan Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“Mortgage Loan Debt Service” shall mean, with respect to any particular period
of time, principal and/or interest payments due under the Mortgage Loan
Agreement, the Mortgage Note and the other Mortgage Loan Documents.

“Mortgage Loan Documents” shall mean all documents evidencing the Mortgage Loan
and all documents executed and/or delivered in connection therewith.

“Mortgage Loan Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mortgage Loan Agreement.

“Mortgage Loan Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.

“Mortgage Note” shall have the meaning set forth in the recitals to this
Agreement.

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (a) Lender’s and/or Mortgage Lender’s reasonable and actual,
out-of-pocket costs incurred in connection with the recovery thereof, (b) the
costs incurred by Mortgage Borrower in connection with a restoration of all or
any portion of the Property made in accordance with the Mortgage Loan Documents,
(c) amounts required or permitted to be deducted therefrom and amounts paid
pursuant to the Mortgage Loan Documents to Mortgage Lender, (d) in the case of a
foreclosure sale, disposition or Transfer of the Property in connection with
realization thereon following an Event of Default under the Mortgage Loan, such
reasonable and customary costs and expenses of sale or other disposition
(including

 

12



--------------------------------------------------------------------------------

attorneys’ fees and brokerage commissions), (e) in the case of a foreclosure
sale, such costs and expenses incurred by Mortgage Lender under the Mortgage
Loan Documents as Mortgage Lender shall be entitled to receive reimbursement for
under the terms of the Mortgage Loan Documents and (f) in the case of a
refinancing of the Mortgage Loan, such costs and expenses (including attorneys’
fees) of such refinancing as shall be reasonably approved by Lender.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Note” shall mean that certain Mezzanine Promissory Note, dated the date hereof,
in the principal amount of $4,000.000.00, made by Borrower in favor of Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified in writing from time to time.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Organizational Documents” means as to any Person, the certificate of
incorporation and by-laws with respect to a corporation; the certificate of
organization/formation and operating agreement with respect to a limited
liability company; the certificate of limited partnership and partnership
agreement with respect to a limited partnership, or any other organizational or
governing documents of such Person.

“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan.

“Permitted Conditional Transfer” shall mean any issuance of limited partnership
units of the Guarantor related to or arising out of acquisitions of investments
by the Guarantor, and any redemption of such limited partnership units by
holders thereof in exchange for securities of the REIT.

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents and the
Mortgage Loan Documents, (b) all Liens, encumbrances and other matters disclosed
in the Title Insurance Policy, (c) Liens, if any, for Taxes imposed by any
Governmental Authority not yet due or delinquent, and (d) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
sole discretion, which Permitted Encumbrances in the aggregate do not materially
adversely affect the value or use of the Property, Borrower’s ability to repay
the Loan or Mortgage Borrower’s ability to repay the Mortgage Loan.

“Permitted Investments” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

13



--------------------------------------------------------------------------------

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) any Sale or Pledge by shareholders and other holders of
securities of the REIT, or (d) any sale or other transfer by the REIT of its
securities pursuant to a public offering, private placement (including without
limitation issuances of securities in connection with acquisitions of
investments), “privatization,” stock options, employee benefit or rights plans,
merger, reverse merger, consolidation or similar event.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Pledge Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Pledged Equity” shall have the meaning ascribed to such term in the Pledge
Agreement.

“Pledgor” shall have the meaning set forth in the Pledge Agreement.

“Policies” shall have the meaning set forth in the Mortgage Loan Agreement.

“Policy” shall have the meaning set forth in the Mortgage Loan Agreement.

“Prepayment Premium” shall mean an amount equal to the sum of the (i) applicable
Exit Fee and (ii) the aggregate remaining monthly Debt Service payments that
would otherwise be payable by Borrower to Lender through and including
November 1, 2012 in respect of the amount being prepaid as if such prepayment
had not occurred.

“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or the sole member, or if more
than one member, the managing member of Borrower, if Borrower is a limited
liability company.

“Property” shall have the meaning set forth in the Mortgage Loan Agreement.

“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Mortgage Borrower,
Principal, Guarantor and/or Manager.

“Qualified Manager” shall mean either (a) Manager; or (b) in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of

 

14



--------------------------------------------------------------------------------

Borrower) possessing experience in managing properties similar in size, scope,
use and value as the Property, provided, that, if required by Lender, Borrower
shall have obtained (i) prior written confirmation from the applicable Rating
Agencies that management of the Property by such entity will not cause a
downgrade, withdrawal or qualification of the then current ratings of the
Securities or any class thereof and (ii) if such entity is an Affiliate of
Borrower, an Additional Insolvency Opinion.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, and Realpoint or any
other nationally recognized statistical rating agency which has been approved by
Lender and designated by Lender to assign a rating to the Securities.

“Realpoint” shall mean Realpoint, LLC, a Pennsylvania limited liability company.

“REIT” shall mean Global Income Trust, Inc., a Maryland corporation.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” shall mean, all rents (including percentage rents), rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, all other amounts payable as rent under
any Lease or other agreement relating to the Property, including, without
limitation, charges for electricity, oil, gas, water, steam, heat, ventilation,
air-conditioning and any other energy, telecommunication, telephone, utility or
similar items or time use charges, HVAC equipment charges, sprinkler charges,
escalation charges, license fees, maintenance fees, charges for Taxes, operating
expenses or other reimbursables payable to Mortgage Borrower (or to the Manager
for the account of Mortgage Borrower) under any Lease, and other consideration
of whatever form or nature received by or paid to or for the account of or
benefit of Mortgage Borrower or its agents or employees from any and all sources
arising from or attributable to the Property.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance

 

15



--------------------------------------------------------------------------------

as the Management Agreement, or (ii) a management agreement with a Qualified
Manager, which management agreement shall be reasonably acceptable to Lender in
form and substance, provided, with respect to this subclause (ii), Lender, at
its option, may require that Borrower cause Mortgage Borrower to obtain prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof and (b) a subordination of
management agreement substantially in the form then used by Lender (or of such
other form and substance reasonably acceptable to Lender), executed and
delivered to Lender by Borrower and such Qualified Manager at Borrower’s
expense.

“Replacement Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Required Repair Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Required Repairs” shall have the meaning ascribed to such term in the Mortgage
Loan Agreement.

“Reserve Funds” shall mean any escrow or reserve fund established pursuant to
the Loan Documents.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Mortgage Borrower,
Principal and Guarantor and (b) any shareholder, partner, member, non-member
manager, any direct or indirect legal or beneficial owner of, Borrower, Mortgage
Borrower, Principal, any Guarantor or any non-member manager.

“Rollover Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

16



--------------------------------------------------------------------------------

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof, or, while
the Loan is securitized, confirmation from each of the applicable Rating
Agencies that such noncompliance would not result in the requalification,
withdrawal, or downgrade of the ratings of any Securities or any class thereof:

(i) is and shall be organized solely for the purpose of (A) in the case of
Mortgage Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Mortgage Loan Documents with Mortgage
Lender, refinancing the Property in connection with a permitted repayment of the
Mortgage Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing; or (B) in the case of Borrower,
acquiring, owning, holding, transferring, exchanging, managing and operating the
Collateral; or (C) in the case of a Principal, acting as a general partner of
the limited partnership that owns the Property or the Collateral, as applicable,
or as managing member of the limited liability company that owns the Property or
the Collateral, as applicable, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to (A) in
the case of Mortgage Borrower, the acquisition, development, ownership,
management or operation of the Property, (B) in the case of Borrower, the
acquisition, ownership, management or operation of the Collateral, or (C) in the
case of a Principal, acting as general partner of the limited partnership that
owns the Property or the Collateral, as applicable or acting as a managing
member of the limited liability company that owns the Property or the
Collateral, as applicable;

(iii) has not owned and shall not own any real property other than, in the case
of Mortgage Borrower, the Property;

(iv) does not have, shall not have and at no time had any assets other than
(A) in the case of Mortgage Borrower, the Property and personal property
necessary or incidental to its ownership and operation of the Property, (B) in
the case of Borrower, the Collateral, or (C) in the case of a Principal, its
partnership interest in the limited partnership or the member interest in the
limited liability company that owns the Property or the Collateral, as
applicable, and personal property necessary or incidental to its ownership of
such interests;

(v) has not engaged in, sought, consented or permitted to and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan Documents, or (C) in the case of a
Principal, any transfer of its partnership or membership interests;

 

17



--------------------------------------------------------------------------------

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company, (B) has one (1) Independent Director, and (C) holds a
direct interest as general partner in the limited partnership of not less than
0.5%;

(viii) if such entity is a corporation, has and shall have at least one
(1) Independent Director, and shall not cause or permit the board of directors
of such entity to take any Material Action either with respect to itself or, if
the corporation is a Principal, with respect to Borrower or any action requiring
the unanimous affirmative vote of one hundred percent (100%) of the members of
its board of directors unless the Independent Director shall have participated
in such vote and shall have voted in favor of such action;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that has at least one (1) Independent Director
and that directly owns at least one-half-of-one percent (0.5%) of the equity of
the limited liability company;

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
one (1) Independent Director serving as manager of such company, (C) shall not
take any Material Action and shall not cause or permit the members or managers
of such entity to take any Material Action, either with respect to itself or, if
the company is a Principal, with respect to Borrower, in each case unless the
Independent Director then serving as manager of the company shall have
participated and consented in writing to such action, and (D) has and shall have
either (1) a member which owns no economic interest in the company, has signed
the company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (2) two natural persons or one entity
that is not a member of the company, that has signed its limited liability
company agreement and that, under the terms of such limited liability company
agreement becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets or the
assets of Mortgage Borrower; (3) amend its organizational documents with respect
to

 

18



--------------------------------------------------------------------------------

the matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of the Independent Director of itself or the
consent of a Principal that is a member or general partner in it: (A) file or
consent to the filing of any bankruptcy, insolvency or reorganization case or
proceeding, institute any proceedings under any applicable insolvency law or
otherwise seek relief under any laws relating to the relief from debts or the
protection of debtors generally, file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings; (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the entity or a substantial portion of its
property; (C) make an assignment for the benefit of the creditors of the entity;
or (D) take any action in furtherance of any of the foregoing;

(xii) has at all times been and shall at all times remain solvent and has paid
and shall pay its debts and liabilities (including, a fairly-allocated portion
of any personnel and overhead expenses that it shares with any Affiliate) from
its assets as the same shall become due, and has maintained and shall maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;

(xiii) has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

(xiv) has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

 

19



--------------------------------------------------------------------------------

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that Borrower’s financial position, assets, liabilities, net
worth and operating results may be included in the consolidated financial
statements of an Affiliate, provided that Borrower is properly reflected and
treated as a separate legal entity in such consolidated financial statements;

(xx) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

(xxii) has not incurred any Indebtedness other than, in the case of Mortgage
Borrower: (i) acquisition financing with respect to the Property; construction
financing with respect to the Improvements and certain off-site improvements
required by municipal and other authorities as conditions to the construction of
the Improvements; and first mortgage financings secured by the Property; and
Indebtedness pursuant to letters of credit, guaranties, interest rate protection
agreements and other similar instruments executed and delivered in connection
with such financings, (ii) unsecured trade payables and operational debt not
evidenced by a note, and (iii) Indebtedness incurred in the financing of
equipment and other personal property used on the Property;

(xxiii) shall have no Indebtedness other than (A) in the case of Mortgage
Borrower: (i) the Mortgage Loan, (ii) liabilities incurred in the ordinary
course of business relating to the ownership and operation of the Property and
the routine administration of Mortgage Borrower, in amounts not to exceed 2% of
the amount of the Mortgage Loan which liabilities are not more than sixty
(60) days past the date incurred, are not evidenced by a note and are paid when
due, and which amounts are normal and reasonable under the circumstances,
(iii) such other liabilities that are permitted pursuant to the Mortgage Loan
Agreement, and (B) in the case of Borrower: (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Collateral and the routine administration of the Borrower, in
amounts not to exceed $20,000.00, which liabilities are not more than sixty
(60) days past the date incurred, are not evidenced by a note and are paid when
due, and which amounts are normal and reasonable under the circumstances,
(iii) such other liabilities that are permitted pursuant to this Agreement;

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other

 

20



--------------------------------------------------------------------------------

Person or has not pledged and shall not pledge its assets for the benefit of any
other Person, in each case except as permitted pursuant to this Agreement;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxvii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xxviii) has not (A) in the case of Mortgage Borrower, pledged and shall not
pledge its assets to or for the benefit of any other Person other than with
respect to loans secured by the Property and no such pledge remains outstanding
except to Mortgage Lender to secure the Mortgage Loan; and (B) in the case of
Borrower, pledged and shall not pledge its assets to or for the benefit of any
other Person other than with respect to loans secured by the Collateral and no
such pledge remains outstanding except to Lender to secure the Loan;

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person,

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;

 

21



--------------------------------------------------------------------------------

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except that Borrower may hold its interest in Mortgage Borrower
and Principal may acquire and hold its interest in Borrower;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents.

(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts;

(xli) is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;

(xlii) has paid all taxes which it owes and is not currently involved in any
dispute with any taxing authority;

(xliii) is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full;

(xliv) has no judgments or Liens of any nature against it except for tax liens
not yet due and the Permitted Encumbrances;

(xlv) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

(xlvi) has no material contingent or actual obligations not related to the
Collateral.

“State” shall mean, the State or Commonwealth in which the Property or any part
thereof is located.

 

22



--------------------------------------------------------------------------------

“Subordination of Management Agreement” shall mean that certain Mezzanine
Subordination of Management Agreement, dated as of the date hereof, among
Lender, Borrower, Mortgage Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Tenant Direction Letter” shall have the meaning set forth in the Cash
Management Agreement.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” shall mean the mortgagee title insurance policy issued
with respect to the Property and insuring the lien of the Mortgage.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transfer Criteria” shall mean, with respect to Permitted Conditional Transfers,
satisfaction of each of the following conditions precedent:

(a) No Default or Event of Default shall have occurred and be continuing;

(b) The REIT shall, following any Permitted Conditional Transfer, continue to
Control Borrower, Mortgage Borrower and Guarantor and own, directly or
indirectly, at least a seventy five percent (75%) legal and beneficial interest
in Borrower, Mortgage Borrower and Guarantor;

(c) The Permitted Conditional Transfer does not result in non-compliance with or
violation of the applicable organizational documents or any applicable
securities or other laws relating to Guarantor or REIT; and

(d) The Permitted Conditional Transfer does not result in the ownership or
Control, directly or indirectly, of any interests in Borrower or Mortgage
Borrower to an Embargoed Person or by any Person in violation of the provisions
described in the Loan Documents relating to ERISA.

“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.

 

23



--------------------------------------------------------------------------------

“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders, as applicable, and (B) such
other members, partners or shareholders, as applicable, which directly or
indirectly shall own a fifty-one percent (51%) or greater economic and voting
interest in Transferee.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“UCC-1 Financing Statements” shall mean the UCC financing statement executed in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy issued to Lender with respect to the Collateral and
insuring the lien of the Pledge Agreement encumbering such Collateral.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

Section 1.2 Principles of Construction . All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. With respect to
terms defined by cross-reference to the Mortgage Loan Documents, such defined
terms shall have the definitions set forth in the Mortgage Loan Documents as of
the date hereof, and no modifications to the Mortgage Loan Documents shall have
the effect of changing such definitions for the purpose of this Agreement unless
Lender and Borrower expressly agree that such definitions as used in this
Agreement have been revised or Lender and Borrower consent to the modification
documents. With respect to any provisions or definitions incorporated by
reference herein from the Mortgage Loan Documents, such provisions or
definitions shall be deemed a part of this Agreement notwithstanding the fact
that the Mortgage Loan shall no longer be effective for any reason, including,
without limitation, after the repayment of the Mortgage Loan.

ARTICLE II - GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

 

24



--------------------------------------------------------------------------------

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.3 The Note, Pledge Agreement and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Pledge Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) make
an equity contribution to Mortgage Borrower in order to cause Mortgage Borrower
to use such amounts for any use permitted pursuant to Section 2.1.4 of the
Mortgage Loan Agreement, (b) pay costs and expenses incurred in connection with
the closing of the Loan, as approved by Lender, and (c) distribute the balance,
if any, to Borrower.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Initial Term Interest Rate or as otherwise set forth in this
Agreement from (and including) the Closing Date to but excluding the Anticipated
Repayment Date. From and after the Anticipated Repayment Date interest on the
outstanding principal balance of the Loan shall accrue at the Extension Term
Interest Rate or as otherwise set forth in this Agreement.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the relevant Accrual Period by (b) a daily rate based on the Interest Rate and a
three hundred sixty (360) day year by (c) the outstanding principal balance of
the Loan.

2.2.3 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does

 

25



--------------------------------------------------------------------------------

not exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

Section 2.3 Loan Payment.

2.3.1 Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan for the initial Accrual Period and (b) on December 1, 2011
and on each Payment Date thereafter up to and including the Anticipated
Repayment Date, the Monthly Debt Service Payment Amount, which payments shall be
applied to accrued and unpaid interest. Commencing on the first Payment Date
immediately succeeding the Anticipated Repayment Date and on each Payment Date
occurring during the Extension Term, Borrower shall pay to Lender an amount
equal to the Monthly Debt Service Payment Amount and, after payment in full of
the Mortgage Loan, deposit with Lender all Excess Cash Flow for the preceding
month, and Lender shall apply such amounts as follows: (i) first, to interest in
an amount equal to the interest that would have accrued on the outstanding
principal balance of the Loan (without adjustment for Accrued Interest, as
defined below) at the Initial Term Interest Rate, (ii) second, to the reduction
of the principal balance of the Note until the entire outstanding principal
balance of the Note is paid in full, and (iii) third, to the payment of Accrued
Interest on the Note until all Accrued Interest on the Note is paid in
full. Interest accrued at the Extension Term Interest Rate and not paid pursuant
to the preceding sentence shall be added to the outstanding principal balance of
the Loan on the first day following such Payment Date and shall accrue interest
at the Extension Term Interest Rate to the extent permitted by law (such accrued
interest referred to as, “Accrued Interest”).

2.3.2 Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating Accrual Periods, if the day on which such payment is due
is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the day immediately
preceding such Maturity Date. All amounts due under this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest (including all Accrued Interest) and all other amounts due hereunder
and under the Note, the Pledge Agreement and the other Loan Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of five percent (5%) of
such unpaid sum and the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Pledge Agreement and the other Loan Documents to
the extent permitted by applicable law.

 

26



--------------------------------------------------------------------------------

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 A.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments.

(a) Except as otherwise expressly provided in this Section 2.4, Borrower shall
not have the right to prepay the Loan in whole or in part prior to the Maturity
Date.

(b) On any Business Day through the Maturity Date, Borrower may, at its option,
prepay all or a portion of the Debt, provided that (i) no Event of Default then
exists, (ii) Borrower submits a notice to Lender setting forth the projected
date of prepayment, which date shall be no less than thirty (30) days from the
date of such notice, (iii) Borrower pays to Lender (A) the principal amount of
the Note being prepaid, (B) all interest accrued and unpaid on the principal
balance of the Note to and including the date of prepayment, (C) all other sums
due under the Note, this Agreement and the other Loan Documents, (D) if such
prepayment occurs on or prior to November 1, 2012, the Prepayment Premium,
(E) if such prepayment occurs after November 1, 2012, the applicable Exit Fee,
and (F) if such prepayment is not paid on a regularly scheduled Payment Date,
interest for the full Accrual Period during which the prepayment occurs, and
(iv) during the Extension Term only, (A) any prepayment of the Debt must be in
full (no partial prepayments permitted) and (B) contemporaneously with such full
prepayment of the Debt, Mortgage Borrower shall have prepaid the Mortgage Loan
in full.

2.4.2 Liquidation Events.

(a) In the event of (i) any Casualty to all or any portion of the Property,
(ii) any Condemnation of all or any portion of the Property, (iii) a Transfer of
the Property in connection with realization thereon following an Event of
Default under the Mortgage Loan, including without limitation a foreclosure
sale, (iv) any refinancing of the Property or the Mortgage Loan, or (v) the
receipt by Mortgage Borrower of any excess proceeds realized under its owner’s
title insurance policy after application of such proceeds by Mortgage Borrower
to cure any title defect (each, a “Liquidation Event”), Borrower shall cause the
related Net Liquidation Proceeds After Debt Service to be deposited directly
with Lender. On each date on which Lender actually receives a distribution of
Net Liquidation Proceeds After Debt Service, Borrower shall prepay the
outstanding principal balance of the Loan in an amount equal to one hundred
percent (100%) of such Net Liquidation Proceeds After Debt Service, together
with interest that would have accrued on such amount through the next Payment
Date, and, other than in connection with a Liquidation Event occurring under
subclauses (i), (ii) or (v) above, together with any applicable Exit Fee or
Prepayment Premium. For the avoidance of doubt, no Exit Fee or Prepayment
Premium shall be payable in connection with a Liquidation Event occurring under
subclauses (i), (ii) or (v) above. Any prepayment received by Lender pursuant to
this Section 2.4.2(a) on a date other than a Payment Date shall be held by
Lender as collateral security for the Loan in an

 

27



--------------------------------------------------------------------------------

interest bearing account, with such interest accruing to the benefit of
Borrower, and shall be applied by Lender on the next Payment Date. After payment
in full of the Loan, any remaining Net Liquidation Proceeds After Debt Service
on deposit with Lender shall be released to Borrower.

(b) Borrower shall promptly notify Lender of any Liquidation Event once Borrower
has knowledge of such event. Borrower shall be deemed to have knowledge of (i) a
sale (other than a foreclosure sale) of the Property on the date on which a
contract of sale for such sale is entered into, and a foreclosure sale, on the
date notice of such foreclosure sale is given to Borrower or Mortgage Borrower,
and (ii) a refinancing of the Property, on the date on which a commitment for
such refinancing has been entered into. The provisions of this Section 2.4.2
shall not be construed to contravene in any manner the restrictions and other
provisions regarding refinancing of the Mortgage Loan or Transfer of the
Property set forth in this Agreement, the other Loan Documents or the Mortgage
Loan Documents.

2.4.3 Mandatory Prepayments. If the Property or Mortgage Borrower’s interests
therein or Borrower’s interests in Mortgage Borrower is sold, transferred or
otherwise disposed of, voluntarily or involuntarily in violation of the terms of
this Agreement, or if the Mortgage Loan is repaid, other than in accordance with
Section 2.4.2 of the Mortgage Loan Agreement, then, Borrower shall be required
to pay the Loan in whole and otherwise in accordance with Section 2.4.1 hereof
plus payment of the Exit Fee or Prepayment Premium, if applicable.

2.4.4 Prepayments After Default. If following an Event of Default, payment of
all or any part of the Debt is tendered by Borrower or otherwise recovered by
Lender (including without limitation, through application of any Net Liquidation
Proceeds After Debt Service), such tender or recovery shall be (a) made on the
next occurring Payment Date together with the Monthly Debt Service Payment
Amount and (b) deemed a voluntary prepayment by Borrower in violation of the
prohibition against prepayment set forth in Section 2.4.1 hereof, and Borrower
shall pay, in addition to the Debt, (i) if such prepayment occurs on or prior to
November 1, 2012, the Prepayment Premium, and (ii) if such prepayment occurs
after November 1, 2012, the applicable Exit Fee, which can be applied by Lender
in such order and priority as Lender shall determine in its sole and absolute
discretion.

Section 2.5 [Intentionally Omitted].

Section 2.6 Release of Collateral . Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Pledge Agreement from the Collateral.

2.6.1 Release of Collateral.

(a) If Borrower has the right to and has elected to prepay the Loan in
accordance with this Agreement, upon satisfaction of the requirements of
Section 2.4 and this Section 2.6, all of the Collateral shall be released from
the Lien of the Pledge Agreement and all Pledged Interests (as defined in the
Pledge Agreement) and the other related documents and certificates shall be
promptly returned to Borrower.

 

28



--------------------------------------------------------------------------------

(b) In connection with the release of the Lien of the Pledge Agreement, Borrower
shall submit to Lender, not less than thirty (30) days prior to the date of
prepayment, a release of Lien (and related Loan Documents) for the Collateral
for execution by Lender. Such release shall be in a form appropriate in the
jurisdiction that would be satisfactory to a prudent lender and contains
standard provisions, if any, protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement. Borrower shall reimburse Lender and
Servicer for any costs and expenses Lender and Servicer incur arising from such
release (including reasonable attorneys’ fees and expenses) and Borrower shall
pay, in connection with such release, (i) all recording charges, filing fees,
taxes or other expenses payable in connection therewith, and (ii) to any
Servicer, the current fee being assessed by such Servicer to effect such
release.

Section 2.7 Lockbox Account/Cash Management.

2.7.1 Lockbox Account.

(a) During the term of the Loan, Borrower shall cause Mortgage Borrower to
establish and maintain an account (the “Lockbox Account”) with Lockbox Bank in
trust for the benefit of Mortgage Lender, which Lockbox Account shall be under
the sole dominion and control of Mortgage Lender pursuant to the Lockbox
Agreement, Mortgage Lender and Servicer shall have the sole right to make
withdrawals from the Lockbox Account and all costs and expenses for establishing
and maintaining the Lockbox Account shall be paid by Mortgage Borrower.

(b) Borrower shall cause Mortgage Borrower or Manager to, on or prior to the
Closing Date, deliver Tenant Direction Letters to all Tenants under Leases to
deliver all Rents payable thereunder directly to the Lockbox Account. Borrower
shall cause Mortgage Borrower or Manager to deposit all other amounts received
by Mortgage Borrower or Manager constituting Rents into the Lockbox Account
within one (1) Business Day after receipt thereof.

(c) Borrower shall or shall cause Mortgage Borrower to obtain from Lockbox Bank
its agreement to transfer to the Cash Management Account in immediately
available funds by federal wire transfer all amounts on deposit in the Lockbox
Account once every Business Day throughout the term of the Loan.

(d) [Intentionally Omitted].

(e) The Lockbox Account shall not be commingled with other monies held by
Borrower, Mortgage Borrower, Manager or Lockbox Bank.

(f) Borrower shall not cause or permit Mortgage Borrower to further pledge,
assign or grant any security interest in the Lockbox Account or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

29



--------------------------------------------------------------------------------

2.7.2 Cash Management Account.

(a) During the term of the Loan, Borrower shall cause Mortgage Borrower to
establish and maintain a segregated Eligible Account (the “Cash Management
Account”) for the benefit of Mortgage Lender, which Cash Management Account
shall be under the sole dominion and control of Mortgage Lender pursuant to the
Cash Management Agreement. Borrower shall cause Mortgage Borrower to comply with
all the terms and conditions of the Cash Management Agreement. Borrower shall
not permit or cause Mortgage Borrower to further pledge, assign or grant any
security interest in the Cash Management Account or the monies deposited therein
or permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC-1 Financing Statements, except those naming Mortgage Lender
as the secured party, to be filed with respect thereto. Borrower will not cause
or permit Mortgage Borrower in any way to alter or modify the Cash Management
Agreement. Mortgage Lender and its servicer shall have the sole right to make
withdrawals from the Cash Management Account and all costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Mortgage Borrower.

(b) During the term of the Loan, Borrower shall establish and maintain a
segregated Eligible Account (the “Mezzanine Cash Management Account”) for the
benefit of Lender, which Mezzanine Cash Management Account shall be under the
sole dominion and control of Lender pursuant to the Cash Management Agreement.
Borrower shall comply with all the terms and conditions of the Cash Management
Agreement. Borrower shall not further pledge, assign or grant any security
interest in the Mezzanine Cash Management Account or the monies deposited
therein or permit any lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC-1 Financing Statements, except those naming Lender as
the secured party, to be filed with respect thereto. Borrower will not cause or
permit Mortgage Borrower in any way to alter or modify the Cash Management
Agreement. Lender and its servicer shall have the sole right to make withdrawals
from the Mezzanine Cash Management Account and all costs and expenses for
establishing and maintaining the Mezzanine Cash Management Account shall be paid
by Borrower.

(c) All transfers of Mortgage Borrower’s funds from the Cash Management Account
or other sources to or for the benefit of the Lender or the Borrower pursuant to
this Agreement or the Cash Management, the Mortgage Loan Documents or any of the
other Loan Documents, are intended by Borrower and the Mortgage Borrower to
constitute and shall constitute distributions from the Mortgage Borrower to the
Borrower, and must comply with the requirements as to distributions under the
Legal Requirements applicable to the Organizational Documents of Mortgage
Borrower and each Principal. No provision of the Loan Documents shall create a
debtor-creditor relationship between Mortgage Borrower and the Lender.

2.7.3 Mortgage Lender Waiver. In the event Mortgage Lender waives the
requirement for Borrower to maintain the Lockbox Account and the Cash Management
Account, Lender may require Borrower to establish and maintain a Lockbox Account
and Cash Management Account with Lender that would operate as provided in the
Mortgage Loan Agreement, the Cash Management Agreement and the Lockbox
Agreement.

 

30



--------------------------------------------------------------------------------

2.7.4 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amounts shall be deemed satisfied to the extent sufficient amounts are
deposited in the Mezzanine Cash Management Account to satisfy such obligations
pursuant to this Agreement on the date each such payment is required, regardless
of whether any of such amounts are so applied by Lender and, subject to the
terms of Article VII hereof, amounts required to be deposited in the Reserve
Funds established pursuant to this Agreement shall be deemed satisfied to the
extent sufficient amounts are deposited in the Cash Management Account to
satisfy such obligation pursuant to this Agreement on dates each such deposit is
required, regardless of whether any such amount is so applied by Lender.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan and Mortgage Loan delivered by Borrower to Lender and
the commitment or commitment rider, if any, to the application or term sheet for
the Loan issued by Lender.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its assets and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its assets, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its assets and to
transact the businesses in which Borrower is now engaged, and the sole business
of Borrower is the ownership, management and operation of the Mortgage Borrower.
The ownership interests in Borrower are as set forth on the organizational chart
attached hereto as Schedule II.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the

 

31



--------------------------------------------------------------------------------

terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents and the Mortgage Loan Documents) upon any of the property or
assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any of
Borrower’s property or assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such
Governmental Authority required for the execution, delivery and performance by
Borrower of this Agreement or any other Loan Documents has been obtained and is
in full force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting Borrower, Mortgage
Borrower, Guarantor, Principal, the Collateral or the Property, which actions,
suits or proceedings, if determined against Borrower, Mortgage Borrower,
Guarantor, Principal, the Collateral or the Property, might materially adversely
affect the condition (financial or otherwise) or business of Borrower, Mortgage
Borrower, Guarantor, Principal or the condition or ownership of the Collateral
or the Property.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower,
Mortgage Borrower, or Property, or Borrower’s or Mortgage Borrower’s business,
properties or assets, operations or condition, financial or otherwise. Neither
Borrower nor Mortgage Borrower is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which Borrower or
Mortgage Borrower is a party or by which Borrower, Mortgage Borrower, the
Property or any of the Collateral is bound. Neither Borrower nor Mortgage
Borrower has any material financial obligation under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which Borrower
or Mortgage Borrower is a party or by which Borrower, Mortgage Borrower, the
Collateral, or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the ownership of the Collateral and the
operation of Property permitted pursuant to clause (xxiii) of the definition of
“Special Purpose Entity” set forth in Section 1.1 of the Mortgage Loan
Agreement, and (b) obligations under the Loan Documents or the Mortgage Loan
Documents.

4.1.6 Title. The Pledgor under the Pledge Agreement is the record and beneficial
owner of, and has good title to, the Collateral, free and clear of all Liens
whatsoever other than the Liens and security interests created by the Loan
Documents. The Pledge Agreement, together with the Uniform Commercial Code
financing statements relating to the Collateral when properly filed in the
appropriate records, will create a valid, perfected first priority security
interests in and to the Collateral, for which a Lien can be perfected by the
filing of a Uniform Commercial Code Financing Statement. The Pledge Agreement,
together with Borrower’s delivery to Lender and Lender’s possession of the
certificated interests as set forth in Section 1.3 of the Pledge Agreement all
in accordance with the terms of the Pledge Agreement, creates a first priority,
valid and perfected security interest in the Collateral.

 

32



--------------------------------------------------------------------------------

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower, Mortgage Borrower or any
constituent Person in the last seven (7) years, and neither Borrower, Mortgage
Borrower, nor any constituent Person in the last seven (7) years has ever made
an assignment for the benefit of creditors or taken advantage of any insolvency
act for the benefit of debtors. Neither Borrower, Mortgage Borrower, nor any of
its constituent Persons are contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of Borrower’s assets or property, and Borrower has no
knowledge of any Person contemplating the filing of any such petition against
it, Mortgage Borrower, or such constituent Persons.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
Borrower, the Collateral, Mortgage Borrower, the Property or the business,
operations or condition (financial or otherwise) of Borrower or Mortgage
Borrower.

4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute , regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Loan Documents.

4.1.10 Compliance. Borrower, Mortgage Borrower and the Property and the use
thereof comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes. Neither
Borrower nor Mortgage

 

33



--------------------------------------------------------------------------------

Borrower is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority. There has not been committed by Borrower
or, to the best of Mortgage Borrower’s knowledge, any other Person in occupancy
of or involved with the operation or use of the Property any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. To the
best knowledge of Borrower, on the Closing Date, the Improvements at the
Property were in material compliance with applicable law.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan and the Mortgage Loan (a) are
true, complete and correct in all material respects, (b) accurately represent
the financial condition of Borrower, Mortgage Borrower, the Collateral and the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a material adverse
effect on Borrower, Mortgage Borrower, the Collateral or the Property or the
current operation thereof, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower or Mortgage Borrower from that set forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to the best of Borrower’s knowledge, is threatened or contemplated
with respect to all or any portion of the Property or for the relocation of
roadways providing access to the Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 [Intentionally Omitted].

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 [Intentionally Omitted].

4.1.17 [Intentionally Omitted].

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of

 

34



--------------------------------------------------------------------------------

equity and bankruptcy, insolvency and other laws generally applicable to
creditors’ rights and the enforcement of debtors’ obligations. The Loan
Documents are not subject to any right of rescission, set-off, counterclaim or
defense by Borrower or Guarantor, including the defense of usury, nor would the
operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding. There are no prior assignments of the Collateral which
are presently outstanding except in accordance with the Loan Documents.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy, and neither Borrower, Mortgage Borrower, nor any other Person, has done,
by act or omission, anything which would impair the coverage of any such Policy.

4.1.21 Use of Property. The Property is used exclusively for professional office
and ancillary office purposes and other appurtenant and related uses.

4.1.22 [Intentionally Omitted].

4.1.23 [Intentionally Omitted].

4.1.24 [Intentionally Omitted].

4.1.25 [Intentionally Omitted].

4.1.26 Leases. The Property is not subject to any leases other than the Leases
described in the rent roll attached hereto as Schedule I and made a part hereof,
which rent roll is true, complete and accurate in all respects as of the Closing
Date. Mortgage Borrower is the owner and lessor of landlord’s interest in the
Leases. No Person has any possessory interest in the Property or right to occupy
the same except under and pursuant to the provisions of the Leases. The
Mercedes-Benz Lease is in full force and effect and there are no defaults
thereunder by either party and there are no conditions that, with the passage of
time or the giving of notice, or both, would constitute defaults thereunder. No
Rent has been paid more than one (1) month in advance of its due date. All
security deposits are held by Mortgage Borrower in accordance with applicable
law. All work to be performed by Mortgage Borrower under each Lease has been
performed as required and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Mortgage Borrower to any Tenant
has already been received by such Tenant. There has been no prior sale, transfer
or assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is outstanding. Mercedes-Benz has not assigned its Lease or sublet
all or any portion of the premises demised thereby and no one, except
Mercedes-Benz and its

 

35



--------------------------------------------------------------------------------

respective employees occupies such leased premises. Mercedes-Benz does not hold
its leased premises under assignment or sublease. No Tenant under any Lease has
a right or option pursuant to such Lease or otherwise to purchase all or any
part of the leased premises or the building of which the leased premises are a
part. No Tenant under any Lease has any right or option for additional space in
the Improvements. Mortgage Borrower is not currently in discussions or
negotiations (directly or indirectly) with Mercedes-Benz with respect to any
material modification of the Lease, including, without limitation, any reduction
in the rent or the term thereof.

4.1.27 [Intentionally Omitted].

4.1.28 Inventory. Mortgage Borrower is the owner of all of the Equipment,
Fixtures and Personal Property (as such terms are defined in the Mortgage)
located on or at the Property and shall not lease any Equipment, Fixtures or
Personal Property other than as permitted hereunder. All of the Equipment,
Fixtures and Personal Property are sufficient to operate the Property in the
manner required hereunder and in the manner in which it is currently operated.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Pledge Agreement and the Mortgage, have been paid.

4.1.30 Special Purpose Entity/Separateness.

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity and (ii) each of Mortgage Borrower and Principal is, shall be and
shall continue to be a Special Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower and Principal
will have complied and will comply with all of the stated facts and assumptions
made with respect to it in any Insolvency Opinion. Each entity other than
Borrower and Principal with respect to which an assumption is made or a fact
stated in any Insolvency Opinion will have complied and will comply with all of
the assumptions made and facts stated with respect to it in any such Insolvency
Opinion. Borrower covenants that in connection with any Additional Insolvency
Opinion delivered in connection with this Agreement it shall provide an updated
certification regarding compliance with the facts and assumptions made therein.

 

36



--------------------------------------------------------------------------------

(d) Borrower covenants and agrees that Borrower shall provide Lender with
thirty (30) days’ prior written notice prior to the removal of an Independent
Director of any of Borrower and/or Principal.

(e) Anything contained herein to the contrary notwithstanding, if Borrower is a
limited liability company meeting all of the requirements applicable to a
single-member limited liability company set forth in subsection (x) of the
definition of Special Purpose Entity in Section 1.1 hereof, then Principal shall
not be required to be a Special Purpose Entity.

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.

4.1.32 Illegal Activity. No portion of the Property or the Collateral has been
or will be purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the Rent Roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are true, complete and
correct in all material respects as of the date of submission. There has been no
material adverse change in any condition, fact, circumstance or event that would
make any such information inaccurate, incomplete or otherwise misleading in any
material respect or that otherwise materially and adversely affects or might
materially and adversely affect the use, operation or value of the Property or
the business operations or the financial condition of Borrower or Mortgage
Borrower. Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, Mortgage Borrower, Guarantor or the REIT constitute property of, or
are beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower, Mortgage
Borrower, Guarantor or the REIT, as applicable, with the result that the
investment in Borrower, Mortgage Borrower, Guarantor or the REIT, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the

 

37



--------------------------------------------------------------------------------

funds of Borrower, Mortgage Borrower, Guarantor or the REIT, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower, Mortgage Borrower, Guarantor or the REIT, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law. Notwithstanding the foregoing, to the extent that an Embargoed Person
acquires a non-controlling interest in the REIT, without knowledge of Borrower,
Mortgage Borrower, Guarantor or the REIT, through a transaction brokered by a
Financial Industry Regulatory Authority (FINRA) licensed broker dealer not
affiliated with Borrower, Mortgage Borrower, Guarantor or the REIT, provided
such broker dealer has executed a dealer agreement or selling agreement with the
REIT or an affiliate of the REIT in which it covenants to, among other things,
comply with the USA PATRIOT Act (or any successor legislation), the resulting
breach of the foregoing representations shall be deemed to be unintentional and
not grossly negligent for purposes of Section 9.3 hereof.

4.1.36 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. The Borrower is organized under the
laws of the State of Delaware and its organizational identification number is
5038361.

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), (a) there are no Hazardous Substances or underground
storage tanks in, on, or under the Property, except those that are (i) in
compliance with Environmental Laws and with permits issued pursuant thereto (to
the extent such permits are required under Environmental Law), (ii) de-minimis
amounts necessary to operate the Property for the purposes set forth in the Loan
Agreement which will not result in an environmental condition in, on or under
the Property and which are otherwise permitted under and used in compliance with
Environmental Law and (iii) fully disclosed to Lender in writing pursuant to the
Environmental Report; (b) there are no past, present or threatened Releases of
Hazardous Substances in, on, under or from the Property which have not been
fully remediated in accordance with Environmental Law; (c) there is no threat of
any Release of Hazardous Substances migrating to the Property; (d) there is no
past or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property which has not been fully
remediated in accordance with Environmental Law; (e) Borrower does not know of,
and has not received, any written or oral notice or other communication from any
Person (including but not limited to a Governmental Authority) relating to
Hazardous Substances or Remediation thereof, of possible liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with the Property, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; and (f) Borrower has
truthfully and fully disclosed to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property that is
known to Borrower or Mortgage Borrower and has provided to Lender all
information that is contained in Borrower’s or Mortgage Borrower’s files and
records, including, but not limited to, any reports relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property.

 

38



--------------------------------------------------------------------------------

4.1.38 Cash Management Account. Borrower hereby represents and warrants to
Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of New York) in the Mezzanine Cash Management Account in favor of Lender,
which security interest is prior to all other Liens as such against creditors of
and purchasers from Borrower. Other than in connection with the Loan Documents,
Borrower has not sold, pledged, transferred or otherwise conveyed the Mezzanine
Cash Management Account.

(b) Each of the Lockbox Account, Cash Management Account and Mezzanine Cash
Management Account constitutes “deposit accounts” and/or “securities accounts”
within the meaning of the Uniform Commercial Code of the State of New York;

(c) Pursuant and subject to the terms of the Mortgage Loan Documents, the
Lockbox Bank and Agent have agreed to comply with all instructions originated by
Mortgage Lender, without further consent by Mortgage Borrower, directing
disposition of the Lockbox Account, Cash Management Account and Mezzanine Cash
Management Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities;

(d) The Lockbox Account and Cash Management Account are not in the name of any
Person other than Mortgage Borrower, as pledgor, or Mortgage Lender, as pledgee.
The Mezzanine Cash Management Account is not in the name of any Person other
than Borrower, as pledgor, or Lender, as pledgee. Mortgage Borrower has not
consented to the Lockbox Bank and Agent complying with instructions with respect
to the Lockbox Account and Cash Management Account from any Person other than
Mortgage Lender; and

(e) The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

4.1.39 Mortgage Borrower Representations. Borrower has reviewed the
representations and warranties made by, and covenants of, Mortgage Borrower to
and for the benefit of Mortgage Lender contained in the Mortgage Loan Documents
and such representations and warranties are true, correct and complete.

4.1.40 List of Mortgage Loan Documents. There are no Mortgage Loan Documents
other than those set forth on Schedule III attached hereto. Borrower has or has
caused to be delivered to Lender true, complete and correct copies of all
Mortgage Loan Documents, and none of the Mortgage Loan Documents has been
amended or modified as of the date thereof.

4.1.41 Mortgage Loan Event of Default. No Mortgage Loan Event of Default exists
as of the date hereof.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this

 

39



--------------------------------------------------------------------------------

Agreement and in the other Loan Documents shall survive for so long as any
amount remains owing to Lender under this Agreement or any of the other Loan
Documents by Borrower. All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents by Borrower shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.

ARTICLE V - BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement encumbering the
Collateral (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and/or cause
Mortgage Borrower to comply with all Legal Requirements applicable to Borrower,
Mortgage Borrower, the Collateral and/or the Property, including, without
limitation, building and zoning codes and certificates of occupancy. There shall
never be committed by Borrower or Mortgage Borrower and neither Borrower nor
Mortgage Borrower shall ever permit any other Person in occupancy of or involved
with the operation or use of the Property to commit any act or omission
affording the federal government or any state or local government the right of
forfeiture against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to commit, permit or suffer or permit or cause
Mortgage Borrower to commit, permit or suffer to exist any act or omission
affording such right of forfeiture. Borrower shall at all times cause Mortgage
Borrower to maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep or cause Mortgage Borrower to keep the Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents and the
Mortgage Loan Documents. Borrower shall keep or cause Mortgage Borrower to keep
the Property insured at all times by financially sound and reputable insurers,
to such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement and in the Mortgage Loan
Agreement. After prior written notice to Lender, Borrower, at its own expense,
may contest, or permit Mortgage Borrower to contest, by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower, Mortgage Borrower, the Collateral or the Property or
any alleged violation of any Legal Requirement, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower and/or Mortgage Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein (including the Collateral)
will be in danger of being sold, forfeited, terminated, cancelled or lost;
(iv) Borrower shall and shall cause Mortgage Borrower to promptly upon final
determination thereof comply with any such

 

40



--------------------------------------------------------------------------------

Legal Requirement determined to be valid or applicable or cure any violation of
any Legal Requirement; (v) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower, Mortgage Borrower, the Collateral
or the Property; and (vi) Borrower shall furnish such security as may be
required in the proceeding, or as may be requested by Lender, to insure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith. Lender may apply any such security, as
necessary to cause compliance with such Legal Requirement at any time when, in
the reasonable judgment of Lender, the validity, applicability or violation of
such Legal Requirement is finally established or the Property or the Collateral
(or any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost.

5.1.2 Taxes and Other Charges. Borrower shall pay or cause Mortgage Borrower to
pay all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Property or any part thereof as the same become due and payable;
provided, however, Borrower’s obligation to pay or cause Mortgage Borrower to
directly pay Taxes shall be suspended for so long as Mortgage Borrower complies
with the terms and provisions of Section 7.2 of the Mortgage Loan Agreement.
Borrower shall furnish to Lender receipts for the payment of the Taxes and the
Other Charges prior to the date the same shall become delinquent (provided,
however, Borrower is not required to furnish or cause to be furnished such
receipts for payment of Taxes in the event that such Taxes have been paid by
Mortgage Lender pursuant to Section 7.2 of the Mortgage Loan Agreement and
Lender has received receipts from the relevant taxing authority). Borrower shall
not suffer and shall promptly cause Mortgage Borrower to promptly pay and
discharge any Lien or charge whatsoever which may be or become a Lien or charge
against the Property, and shall promptly pay for or cause to be paid all utility
services provided to the Property. After prior written notice to Lender,
Borrower, at Borrower’s or Mortgage Borrower’s own expense, may contest or
permit Mortgage Borrower to contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges,
provided that (i) no Default or Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower and
Mortgage Borrower, as applicable, is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) neither the Collateral nor the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall cause
Mortgage Borrower to promptly upon final determination thereof pay the amount of
any such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (v) such proceeding shall suspend
the collection of such contested Taxes or Other Charges from the Property; and
(vi) Borrower shall or shall cause Mortgage Borrower to furnish such security as
may be required in the proceeding, or as may be requested by Lender, to insure
the payment of any such Taxes or Other Charges, together with all interest and
penalties thereon. Lender may pay over any such cash deposit or part thereof
held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or the
Property or the Collateral (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage being primed by any related Lien.

 

41



--------------------------------------------------------------------------------

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower,
Mortgage Borrower, Guarantor, the Collateral and/or the Property which might
materially adversely affect Borrower’s, Mortgage Borrower’s or Guarantor’s
condition (financial or otherwise) or business or the Property.

5.1.4 Access to Property. Borrower shall cause Mortgage Borrower to permit
agents, representatives and employees of Lender to inspect the Property or any
part thereof at reasonable hours upon Lender’s providing reasonable advance
notice to Borrower subject to Tenant’s rights under any existing lease or
leases.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s, Mortgage Borrower’s or Guarantor’s condition,
financial or otherwise, or of the occurrence of any Default or Event of Default
of which Borrower has knowledge, including, without limitation, any Mortgage
Loan Event of Default.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds or Net
Liquidation Proceeds After Debt Service lawfully or equitably payable in
connection with the Property, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including attorneys’ fees and disbursements,
and the payment by Borrower of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation affecting the Property or any part thereof)
out of such Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall or shall cause Mortgage Borrower to, at
Borrower’s or Mortgage Borrower’s sole cost and expense, as applicable:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower and
Mortgage Borrower pursuant to the terms of the Loan Documents and the Mortgage
Loan Documents, as applicable, or which are reasonably requested by Lender in
connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence,

 

42



--------------------------------------------------------------------------------

preserve and/or protect the collateral at any time securing or intended to
secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in its or Mortgage Borrower’s name,
identity (including its trade name or names), place of organization or formation
(as set forth in Section 4.1.36 hereof) or Borrower’s or Mortgage Borrower’s
corporate or partnership or other structure unless Borrower shall have first
notified Lender in writing of such change at least thirty (30) days prior to the
effective date of such change, and shall have first taken all action required by
Lender for the purpose of perfecting or protecting the lien and security
interests of Lender pursuant to this Agreement, and the other Loan Documents
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Lender, which consent may given or denied in
Lender’s sole discretion. Upon Lender’s request, Borrower shall, at Borrower’s
sole cost and expense, execute and deliver additional security agreements and
other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Collateral as a result of such change of
principal place of business or place of organization. Borrower’s principal place
of business and chief executive office, and the place where Borrower keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change). Borrower shall promptly notify Lender of any change in its
organizational identification number. If Borrower does not now have an
organizational identification number and later obtains one, Borrower promptly
shall notify Lender of such organizational identification number.

5.1.11 Financial Reporting.

(a) Borrower will keep and maintain and will cause Mortgage Borrower to keep and
maintain on a Fiscal Year basis, in accordance with the requirements for a
Special Purpose Entity set forth herein and GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Borrower and Mortgage Borrower and
all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower, Mortgage Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Collateral and the Property,
as Lender shall determine to be necessary or appropriate in the protection of
Lender’s interest.

(b) Borrower will furnish (or cause to be furnished) to Lender annually, within
ninety (90) days following the end of each Fiscal Year of Borrower and Mortgage
Borrower, a complete

 

43



--------------------------------------------------------------------------------

copy of Borrower’s and Mortgage Borrower’s annual financial statements
accompanied by an Officer’s Certificate in the form of Exhibit A attached hereto
and containing statements of profit and loss for Borrower, Mortgage Borrower and
the Property and a balance sheet for Borrower and Mortgage Borrower. Such
statements shall set forth the financial condition and the results of operations
for Borrower, Mortgage Borrower and the Property for such Fiscal Year, and shall
include, but not be limited to, amounts representing annual net operating
income, net cash flow, gross income, and operating expenses.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate in the form of Exhibit B attached hereto
stating that such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of Borrower,
Mortgage Borrower and the Property (subject to normal year-end adjustments) as
applicable: (i) a rent roll for the subject quarter; (ii) quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar quarter, noting net operating income, gross income, and operating
expenses (not including any contributions to the Replacement Reserve Fund and
the Required Repair Fund), and other information necessary and sufficient to
fairly represent the financial position and results of operation of the Property
during such calendar quarter, and containing a comparison of budgeted income and
expenses and the actual income and expenses; and (iii) a calculation reflecting
the Debt Service Coverage Ratio for the immediately preceding three (3), (to
begin for the calendar quarter ending on December 31, 2011), six (6) (to begin
for the calendar quarter ending on March 31, 2012), and twelve (12) (to begin
for the calendar quarter ending on September 30, 2012) month periods as of the
last day of such quarter. In addition, such certificate shall also be
accompanied by an Officer’s Certificate stating that the representations and
warranties of Borrower set forth in Section 4.1.30 are true and correct as of
the date of such certificate.

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. The Annual Budget shall be
subject to Lender’s written approval (each such Annual Budget, an “Approved
Annual Budget”). In the event that Lender objects to a proposed Annual Budget
submitted by Borrower, Lender shall advise Borrower of such objections within
fifteen (15) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise such
Annual Budget and resubmit the same to Lender. Lender shall advise Borrower of
any objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Lender approves the Annual Budget.
Until such time that Lender approves a proposed Annual Budget, the most recently
Approved Annual Budget shall apply; provided that, such Approved Annual Budget
shall be adjusted to reflect actual increases in Taxes, Insurance Premiums and
Other Charges.

(e) In the event that Borrower or Mortgage Borrower must incur an extraordinary
operating expense or capital expense not set forth in the Approved Annual Budget
(each an “Extraordinary Expense”), then Borrower shall promptly deliver to
Lender a reasonably detailed explanation of such proposed Extraordinary Expense
for Lender’s approval, which may

 

44



--------------------------------------------------------------------------------

be given or denied in Lender’s reasonable discretion, unless an Event of Default
shall exist, in which event, such approval may be given or denied in Lender’s
sole discretion.

(f) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower (or the Mortgage Borrower) as may be reasonably
requested by Lender.

(g) Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor).

(h) Borrower will cause Guarantor to furnish to Lender annually, within ninety
(90) days following the end of each Fiscal Year of Guarantor, financial
statements, which shall include an annual balance sheet and profit and loss
statement of Guarantor, in the form reasonably required by Lender and
accompanied by a certification from Guarantor stating that such financial
statements are true, correct, accurate and complete and fairly present the
financial condition and results of Guarantor.

(i) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a CD/diskette, or
(iii) if requested by Lender and within the capabilities of Borrower’s or
Mortgage Borrower’s data systems without change or modification thereto, in
electronic form. Borrower agrees that Lender may disclose information regarding
the Property, Borrower and Mortgage Borrower that is provided to Lender pursuant
to this Section 5.1.11 in connection with the Securitization to such parties
requesting such information in connection with such Securitization.

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Collateral.
Borrower will and will cause Mortgage Borrower to qualify to do business and
will remain in good standing under the laws of the jurisdiction of its formation
as and to the extent the same are required for the ownership of the Collateral
or maintenance, management and operation of the Property. Borrower shall, and
shall cause Mortgage Borrower to, at all times during the term of the Loan,
continue to own all of Equipment, Fixtures and Personal Property which are
necessary to operate the Property in the manner required hereunder and in the
manner in which it is currently operated.

5.1.13 Title to the Property. Borrower will cause Mortgage Borrower to warrant
and defend (a) the title to the Property and every part thereof, subject only to
Liens permitted hereunder and under the Mortgage Loan Agreement (including
Permitted Encumbrances) and (b) the validity and priority of the Lien of the
Mortgage on the Property, subject only to Liens permitted hereunder (including
Permitted Encumbrances), in each case against the claims of all Persons
whomsoever. Borrower will warrant and defend the validity and priority of the
Liens of the Pledge Agreement on the Collateral against the claims of all
Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable

 

45



--------------------------------------------------------------------------------

attorneys’ fees and expenses) incurred by Lender if an interest in the
Collateral or the Property, other than as permitted hereunder, is claimed by
another Person.

5.1.14 Costs of Enforcement. In the event (a) that Lender exercises any or all
of its rights or remedies under the Pledge Agreement or any other Loan Documents
as and when permitted thereby, or (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower, Mortgage
Borrower or any of its constituent Persons or an assignment by Borrower,
Mortgage Borrower or any of its constituent Persons for the benefit of its
creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including reasonable
attorneys’ fees and expenses, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

5.1.15 Estoppel Statement.

(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the Interest Rate of the Note, (iv) the date installments of
interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, if any, claimed by Borrower, and (vi) that the Note, this
Agreement, the Pledge Agreement and the other Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification.

(b) Borrower shall cause the Mortgage Borrower to deliver to Lender upon
request, tenant estoppel certificates from each commercial Tenant leasing space
at the Property in form and substance reasonably satisfactory to Lender provided
that Borrower shall not be required to cause the Mortgage Borrower to deliver
such certificates more frequently than two (2) times in any calendar year.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Borrower.

(a) Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior written consent of Lender.

(b) Borrower shall cause Mortgage Borrower, in a timely manner, to observe,
perform and fulfill each and every covenant, term and provision of each Mortgage
Loan Document executed and delivered by, or applicable to, Mortgage Borrower and
shall not cause or permit Mortgage Borrower to enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Mortgage Loan Document executed and delivered by, or applicable to, Mortgage
Borrower without the prior written consent of Lender

 

46



--------------------------------------------------------------------------------

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower in the Loan Documents
as of the date of the closing of such Securitization in all relevant
jurisdictions, and (b) certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of
Borrower, Mortgage Borrower, Principal and Guarantor as of the date of the
Securitization.

5.1.19 Environmental Covenants.

(a) Borrower covenants and agrees that: (i) all uses and operations on or of the
Property, whether by Borrower, Mortgage Borrower or any other Person, shall be
in compliance with all Environmental Laws and permits issued pursuant thereto;
(ii) there shall be no Releases of Hazardous Substances in, on, under or from
the Property; (iii) there shall be no Hazardous Substances in, on, or under the
Property, except those that are (A) in compliance with all Environmental Laws
and with permits issued pursuant thereto (to the extent such permits are
required by Environmental Law), (B) de-minimis amounts necessary to operate the
Property for the purposes set forth in the Loan Agreement which will not result
in an environmental condition in, on or under the Property and which are
otherwise permitted under and used in compliance with Environmental Law and
(C) fully disclosed to Lender in writing; (iv) Borrower shall cause Mortgage
Borrower to keep the Property free and clear of all liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Mortgage Borrower or any other Person (the “Environmental Liens”); (v) Borrower
shall cause Mortgage Borrower, at Mortgage Borrower’s sole cost and expense, to
fully and expeditiously cooperate in all activities pursuant to subsection
(b) below, including but not limited to providing all relevant information and
making knowledgeable persons available for interviews; (vi) Borrower shall cause
Mortgage Borrower, at Mortgage Borrower’s sole cost and expense, to perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Property, pursuant to any reasonable written request of
Lender made in the event that Lender has reasonable reason to believe that an
environmental hazard exists on the Property (including but not limited to
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances whether solid, liquid or gas), and share with Lender
the reports and other results thereof, and Lender and other Indemnified Parties
shall be entitled to rely on such reports and other results thereof;
(vii) Borrower shall cause Mortgage Borrower, at Mortgage Borrower’s sole cost
and expense, to comply with all reasonable written requests of Lender made in
the event that Lender has reason to believe that an environmental hazard exists
on the Property (A) reasonably effectuate Remediation of any condition
(including but not limited to a Release of a Hazardous Substance) in, on, under
or from the Property; (B) comply with any Environmental Law; (C) comply with any
directive from any Governmental Authority; and (D) take any other reasonable
action necessary or appropriate for protection of human health or the
environment; (viii) Borrower shall not permit Mortgage Borrower to do or allow
any Tenant or other user of the Property to do any act that materially increases
the dangers to human health or the environment, poses an unreasonable risk of
harm to any Person (whether on or off the Property), impairs or may impair the
value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property; and
(ix) Borrower shall cause Mortgage Borrower to immediately notify Lender in
writing of (A) any presence or Releases or threatened Releases of Hazardous
Substances in, on, under, from or migrating towards the

 

47



--------------------------------------------------------------------------------

Property; (B) any non-compliance with any Environmental Laws related in any way
to the Property; (C) any actual or potential Environmental Lien; (D) any
required or proposed Remediation of environmental conditions relating to the
Property; and (E) any written or oral notice or other communication of which
Borrower or Mortgage Borrower becomes aware from any source whatsoever
(including but not limited to a governmental entity) relating in any way to the
release or potential release of Hazardous Substances or Remediation thereof,
likely to result in liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Section.

(b) In the event that Lender has reasonable reason to believe that an
environmental hazard exists on the Property that may, in Lender’s sole
discretion, endanger any Tenants or other occupants of the Property or their
guests or the general public or may materially and adversely affect the value of
the Property, upon reasonable notice from Lender, Borrower shall cause Mortgage
Borrower, at Mortgage Borrower’s expense, promptly cause an engineer or
consultant satisfactory to Lender to conduct an environmental assessment or
audit (the scope of which shall be determined in Lender’s sole and absolute
discretion) and take any samples of soil, groundwater or other water, air, or
building materials or any other invasive testing requested by Lender and
promptly deliver the results of any such assessment, audit, sampling or other
testing; provided, however, if such results are not delivered to Lender within a
reasonable period or if Lender has reason to believe that an environmental
hazard exists on the Property that, in Lender’s sole judgment, endangers any
Tenant or other occupant of the Property or their guests or the general public
or may materially and adversely affect the value of the Property, upon
reasonable notice to Borrower, Lender and any other Person designated by Lender,
including but not limited to any receiver, any representative of a governmental
entity, and any environmental consultant, shall have the right, but not the
obligation, to enter upon the Property at all reasonable times to assess any and
all aspects of the environmental condition of the Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lender’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and reasonably conducting other invasive testing. Borrower
shall cause Mortgage Borrower to cooperate with and provide Lender and any such
Person designated by Lender with access to the Property.

5.1.20 Leasing Matters.

(a) Any Leases with respect to the Property written after the date hereof shall
be subject to the prior written approval of Lender, which approval shall not be
unreasonably withheld, conditioned or delayed. Upon request, Borrower shall
furnish Lender with executed copies of all Leases. All renewals of Leases and
all proposed Leases shall provide for rental rates comparable to existing local
market rates. All proposed Leases shall be on commercially reasonable terms and
shall not contain any terms which would materially affect Lender’s rights under
the Loan Documents. All Leases executed after the date hereof shall provide that
they are subordinate to the Mortgage and that the lessee agrees to attorn to
Mortgage Lender or any purchaser at a sale by foreclosure or power of sale.
Borrower (i) shall cause Mortgage Borrower to observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall cause Mortgage Borrower to enforce and may amend
or terminate the terms, covenants and conditions contained in the Leases upon
the part of the

 

48



--------------------------------------------------------------------------------

lessee thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Property involved except
that no termination by Borrower or acceptance of surrender by a Tenant of any
Leases shall be permitted unless by reason of a tenant default and then only in
a commercially reasonable manner to preserve and protect the Property; provided,
however, that no such amendment or modification or termination or surrender of
the Mercedes-Benz Lease will be permitted without the prior written consent of
Lender; (iii) shall not cause or permit Mortgage Borrower to collect any of the
rents more than one (1) month in advance (other than security deposits);
(iv) shall not cause or permit Mortgage Borrower to execute any other assignment
of lessor’s interest in the Leases or the Rents (except as contemplated by the
Loan Documents); (v) shall not cause or permit Mortgage Borrower to alter,
modify or change the terms of the Leases in a manner inconsistent with the
provisions of the Loan Documents; and (vi) shall cause Mortgage Borrower to
execute and deliver at the request of Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender shall from
time to time reasonably require. Notwithstanding anything to the contrary
contained herein, Borrower shall not cause or permit Mortgage Borrower to enter
into a lease of all or substantially all of the Property without Lender’s prior
written consent. Notwithstanding anything to the contrary contained herein, all
new Leases and all amendments, modifications, extensions, and renewals of
existing Leases with Tenants that are Affiliates of Borrower shall be subject to
the prior written consent of Lender.

(b) If Mercedes-Benz shall give notice to Borrower that the Property does not
contain the number of parking spaces required by the Mercedes-Benz Lease, then
Borrower shall, within sixty (60) days after receipt of such notice, reconfigure
and/or re-stripe the parking areas at the Property or take any other action
necessary to provide for the number of parking spaces required by the
Mercedes-Benz Lease.

5.1.21 Alterations. Borrower shall obtain Lender’s prior written consent prior
to permitting Mortgage Borrower to perform any alterations to any Improvements,
which consent shall not be unreasonably withheld or delayed except with respect
to alterations that may have a material adverse effect on Borrower’s or Mortgage
Borrower’s financial condition, the value of the Property or the Property’s Net
Operating Income. Notwithstanding the foregoing, Lender’s consent shall not be
required in connection with any alterations that will not have a material
adverse effect on Borrower’s or Mortgage Borrower’s financial condition, the
value of the Property or the Property’s Net Operating Income, provided that such
alterations are made in connection with (a) tenant improvement work performed
pursuant to the terms of any Lease executed on or before the date hereof,
(b) tenant improvement work performed pursuant to the terms and provisions of a
Lease and not adversely affecting any structural component of any Improvements,
any utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements, or (c) alterations performed
in connection with the Restoration of the Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of this
Agreement. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at the Property (other than such amounts to be
paid or reimbursed by Tenants under the Leases) shall at any time exceed
$250,000.00 (the “Threshold Amount”), Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (A) cash,
(B) U.S. Obligations, (C) other securities having a rating acceptable to Lender
and that, at Lender’s option, the applicable Rating Agencies have

 

49



--------------------------------------------------------------------------------

confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or any class thereof in connection with any
Securitization or (D) a completion and performance bond or an irrevocable letter
of credit (payable on sight draft only) issued by a financial institution having
a rating by S&P of not less than “A-1+” if the term of such bond or letter of
credit is no longer than three (3) months or, if such term is in excess of three
(3) months, issued by a financial institution having a rating that is acceptable
to Lender and that, at Lender’s option, the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or class thereof in connection with any
Securitization. Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by Tenants under the
Leases) over the Threshold Amount and Lender may apply such security from time
to time at the option of Lender to pay for such alterations. Notwithstanding
anything to the contrary set forth herein, Borrower shall be relieved of its
obligation to deposit such security required under this Section 5.1.21 provided
that (1) Mortgage Borrower is required to and does deposit such security in
accordance with the Mortgage Loan, and (2) Lender receives evidence reasonably
acceptable to Lender of the deposit of such security with Mortgage Lender.

5.1.22 Operation of Property.

(a) Borrower shall cause Mortgage Borrower to operate the Property, in all
material respects, in accordance with the Management Agreement (or Replacement
Management Agreement) as applicable. In the event that the Management Agreement
expires or is terminated (without limiting any obligation of Borrower to obtain
Lender’s consent to any termination or modification of the Management Agreement
in accordance with the terms and provisions of this Agreement), Borrower shall
promptly cause Mortgage Borrower to enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable.

(b) Borrower shall cause Mortgage Borrower to: (i) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by Mortgage Borrower under the Management Agreement
and do all things necessary to preserve and to keep unimpaired Mortgage
Borrower’s material rights thereunder; (ii) promptly notify Lender of any
material default under the Management Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Management Agreement; and (iv) enforce the performance and observance
of all of the covenants and agreements required to be performed and/or observed
by Manager under the Management Agreement, in a commercially reasonable manner.

5.1.23 Embargoed Person. Borrower has performed (or caused to be performed) and
shall perform (or cause to be performed) reasonable due diligence to insure that
at all times throughout the term of the Loan, including after giving effect to
any Transfers permitted pursuant to the Loan Documents (a) none of the funds or
other assets of Borrower, Mortgage Borrower, Guarantor or the REIT constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person; (b) no Embargoed Person has any interest of any nature whatsoever in
Borrower, Mortgage Borrower, Guarantor or the REIT, as applicable, with the

 

50



--------------------------------------------------------------------------------

result that the investment in Borrower, Mortgage Borrower, Guarantor or the
REIT, as applicable (whether directly or indirectly), is prohibited by law or
the Loan is in violation of law; and (c) none of the funds of Borrower, Mortgage
Borrower, Guarantor or the REIT, as applicable, have been derived from, or are
the proceeds of, any unlawful activity, including money laundering, terrorism or
terrorism activities, with the result that the investment in Borrower, Mortgage
Borrower, Guarantor or the REIT, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law, or may cause the
Property to be subject to forfeiture or seizure. Notwithstanding the foregoing,
to the extent that an Embargoed Person acquires a non-controlling interest in
Borrower, Mortgage Borrower, Guarantor or the REIT, without the knowledge of
Borrower, Mortgage Borrower, Guarantor or the REIT, through a transaction
brokered by a Financial Industry Regulatory Authority (FINRA) licensed broker
dealer not affiliated with Borrower, Mortgage Borrower, Guarantor or the REIT,
provided such broker dealer has executed a dealer agreement or selling agreement
with the REIT or other affiliate of the REIT in which it covenants to, among
other things, comply with the USA PATRIOT Act (or any successor legislation),
the resulting breach of the foregoing covenant shall be deemed to be
unintentional and not grossly negligent for purposes of Section 9.3 hereof.

5.1.24 Mortgage Loan Reserve Funds. Borrower shall cause Mortgage Borrower to
deposit and maintain each of the Mortgage Loan Reserve Funds as more
particularly set forth in the Mortgage Loan Agreement and to perform and comply
with all the terms and provisions relating thereto. Borrower grants to Lender a
first-priority perfected security interest in Borrower’s interest in each of the
Mortgage Loan Reserve Funds, if any, subject to the prior rights of Mortgage
Lender, and any and all monies now or hereafter deposited in each Mortgage Loan
Reserve Fund as additional security for payment of the Debt to the extent
Borrower has an interest in same. Subject to the qualifications regarding
Borrower’s interest in the Mortgage Loan Reserve Funds, if any, until expended
or applied in accordance with the Mortgage Loan Documents or the Loan Documents,
Borrower’s interest in the Mortgage Loan Reserve Funds shall constitute
additional security for the Debt and upon the occurrence of an Event of Default,
Lender may, in addition to any and all other remedies available to Lender, apply
any sums then present in any or all of the Mortgage Loan Reserve Funds to the
payment of the Debt in any order in its sole discretion.

5.1.25 Special Distributions. On each date on which amounts are required to be
disbursed to Lender pursuant to the terms of the Cash Management Agreement or
are required to be paid to Lender under any of the Loan Documents, Borrower
shall exercise its rights under the Organizational Documents of Mortgage
Borrower and Principal to cause Mortgage Borrower to make to Borrower a
distribution in an aggregate amount such that Lender shall receive the amount
required to be disbursed to Lender on such date.

5.1.26 Mortgage Borrower Covenants. Borrower shall cause Mortgage Borrower to
comply with all obligations under the Mortgage Loan Agreement and all other
Mortgage Loan Documents (including, without limitation, those certain
affirmative and negative covenants set forth in Article V of the Mortgage Loan
Agreement) with which Mortgage Borrower has expressly covenanted in the Mortgage
Loan Documents to comply, whether the Mortgage Loan has been repaid or the
related Mortgage Loan Document has been otherwise terminated, unless otherwise
consented to in writing by Lender or as provided in the Mortgage Loan Documents.
Borrower shall cause Mortgage Borrower to promptly notify Lender of all notices
received by

 

51



--------------------------------------------------------------------------------

Mortgage Borrower under or in connection with the Mortgage Loan, including,
without limitation, any notice by the Mortgage Lender to Mortgage Borrower of
any default by Mortgage Borrower in the performance or observance of any of the
terms, covenants or conditions of the Mortgage Loan Documents on the part of
Mortgage Borrower to be performed or observed, and deliver to Lender a true copy
of each such notice, together with any other consents, notices, requests or
other written correspondence between Mortgage Borrower and Mortgage Lender.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Collateral in accordance with the terms of this
Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

5.2.1 Operation of Property.

(a) As it relates to the Property or Mortgage Borrower, Borrower shall not,
without Lender’s prior written consent permit Mortgage Borrower to:
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that Borrower may, without Lender’s consent, replace the Manager so
long as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement, or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not permit Mortgage Borrower to exercise any rights, make any
decisions, grant any approvals or otherwise take any action under the Management
Agreement as it relates to the Property or Mortgage Borrower, without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s sole discretion.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on the Collateral, except for Liens created by or expressly permitted under
the Loan Documents. Borrower shall not permit or cause Mortgage Borrower to
create, incur, assume or suffer to exist any Lien on any portion of the Property
or permit any such action to be taken, except for Permitted Encumbrances.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership of the Collateral,
(c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction or (e) cause the Principal or Mortgage
Borrower to (i) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which the Principal or Mortgage Borrower would be
dissolved, wound up or liquidated in whole or in part, or (ii) amend, modify,
waive or

 

52



--------------------------------------------------------------------------------

terminate the organizational documents of the Principal or Mortgage Borrower, in
each case, without obtaining the prior written consent of Lender or Lender’s
designee.

5.2.4 Change In Business.

(a) Borrower shall not enter into any line of business other than the ownership
of the Collateral, or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.

(b) Borrower shall not allow Mortgage Borrower to enter into any line of
business other than the ownership of the Property, or make any material change
in the scope or nature of its business objectives, purposes or operations, or
undertake or participate in activities other than the continuance of its present
business. Nothing contained in this Section 5.2.4 is intended to expand the
rights of Borrower contained in Section 5.2.10(d) hereof.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business. In addition, Borrower shall not
permit or cause Mortgage Borrower to cancel or otherwise forgive or release any
material claim or debt (other than termination of Leases in accordance herewith)
owed to Mortgage Borrower by any Person, except for adequate consideration and
in the ordinary course of Mortgage Borrower’s business.

5.2.6 Zoning. Borrower shall not permit Mortgage Borrower to initiate or consent
to any zoning reclassification of any portion of the Property or seek any
variance under any existing zoning ordinance or use or permit the use of any
portion of the Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Lender.

5.2.7 [Intentionally Omitted].

5.2.8 [Intentionally Omitted].

5.2.9 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

 

53



--------------------------------------------------------------------------------

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10 Transfers.

(a) Borrower acknowledges that Lender has examined and relied on the experience
of Borrower, Mortgage Borrower and its stockholders, general partners, members,
principals and (if Mortgage Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Mortgage Borrower’s ownership of the Property as a means of
maintaining the value of the Property for repayment of the Debt and the
performance of the other obligations of Borrower under the Loan Documents.
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Property so as to ensure that, should Borrower default in the repayment
of the Debt or the performance of the other obligations of Borrower under the
Loan Documents, Lender can recover the Debt by a sale of the Collateral.

(b) Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
the Collateral or any part thereof or any legal or beneficial interest therein
or (ii) permit a Sale or Pledge of an interest in any Restricted Party, other
than (A) pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.1.20, (B) Permitted Transfers and
(C) upon satisfaction of the Transfer Criteria, Permitted Conditional Transfers.
Notwithstanding anything contained in this Section 5.2.10(b) or in
Section 5.2.10(d) hereof, no Transfer of any direct ownership interest in
Borrower or Mortgage Borrower shall be permitted.

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Mortgage Borrower agrees to sell the Property or any part
thereof or Borrower agrees to sell the Collateral or any part thereof for a
price to be paid in installments; (ii) an agreement by Mortgage Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
space Tenant thereunder or a sale, assignment or other transfer of, or the grant
of a security interest in, Mortgage Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or

 

54



--------------------------------------------------------------------------------

the Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of a managing
member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the Sale or Pledge of non-managing
membership interests or the creation or issuance of new non-managing membership
interests; (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) the removal or the resignation of the managing agent
(including, without limitation, an Affiliated Manager) other than in accordance
with Section 5.1.22 hereof.

(d) Except as otherwise permitted under the definition of Permitted Transfers
and Permitted Conditional Transfers and notwithstanding the provisions of this
Section 5.2.10, Lender’s consent shall not be required in connection with one or
a series of Transfers, of not more than forty-nine percent (49%) of the stock,
the limited partnership interests or non-managing membership interests (as the
case may be) in a Restricted Party; provided, however, no such Transfer shall
result in the change of Control in a Restricted Party, and as a condition to
each such Transfer, Lender shall receive not less than thirty (30) days prior
written notice of such proposed Transfer. If after giving effect to any such
Transfer, more than forty-nine percent (49%) in the aggregate of direct or
indirect interests in a Restricted Party are owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) direct or indirect
interest in such Restricted Party as of the Closing Date, Borrower shall, no
less than thirty (30) days prior to the effective date of any such Transfer,
deliver to Lender an Additional Insolvency Opinion acceptable to Lender and the
Rating Agencies. In addition, at all times, the REIT must continue to Control
Borrower, Mortgage Borrower and Guarantor and own, directly or indirectly, at
least a seventy-five percent (75%) legal and beneficial interest in Borrower,
Mortgage Borrower and Guarantor.

(e) [Intentionally Omitted].

(f) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

5.2.11 Material Agreements. Borrower shall not and shall cause Mortgage Borrower
not to, without Lender’s prior written consent, not to be unreasonably withheld,
conditioned or delayed: (a) surrender or terminate any Material Agreement to
which it is a party (unless the other party thereto is in material default and
the termination of such agreement would be commercially reasonable),
(b) increase or consent to the increase of the amount of any charges under any
Material Agreement to which it is a party, except as provided therein or on an
arms’ length basis and commercially reasonable terms (provided that any material
increases in such charges shall require the approval of Lender); (c) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under any Material Agreement to

 

55



--------------------------------------------------------------------------------

which it is a party in any material respect, except on an arm’s-length basis and
commercially reasonable terms or (d) enter into any Material Agreement which is
not included as part of an Approved Annual Budget. To the extent Lender’s
written approval is required pursuant to this Section 5.2.11 for any action with
respect to a Material Agreement, Borrower’s written request therefor shall be
delivered together with such materials reasonably requested by Lender in order
to evaluate such request (it being acknowledged and agreed that no request for
consent shall be effective unless and until such materials have been delivered
to Lender) and shall conspicuously state, in large bold type, that “PURSUANT TO
SECTION 5.2.11 OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT.
LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) DAYS” and the envelope containing
the request must be marked “PRIORITY”. In the event the Lender fails to approve
or disapprove the written consent within such ten (10) day period, then Lender’s
consent shall be deemed to have been granted.

5.2.12 Limitations on Securities Issuances. Without limiting the generality of
any applicable restrictions set forth in Section 5.2.10, neither Borrower nor
Mortgage Borrower shall issue any limited liability company interests,
partnership interests or other securities other than those that have been issued
as of the date hereof.

5.2.13 Limitations on Distributions. Following the occurrence and during the
continuance of an Event of Default, Borrower shall not make any distributions to
its members, partners and shareholders, as applicable.

5.2.14 Other Limitations. Prior to the payment in full of the Debt, neither
Borrower nor any of its Affiliates shall, without the prior written consent of
Lender (which may be furnished or withheld at its sole and absolute discretion),
give its consent or approval to any of the following actions or items:

(a) (i) any refinance of the Mortgage Loan, unless the Loan shall have been, or
is concurrently, paid in full; (ii) any prepayment in full of the Mortgage Loan,
unless the Loan shall have been, or is concurrently, paid in full; (iii) except
as otherwise specifically permitted by Lender herein, any Transfer of the
Property or any portion thereof; or (iv) any action in connection with or in
furtherance of the foregoing;

(b) creating, incurring, assuming or suffering to exist any additional Liens on
any portion of the Property except for Permitted Encumbrances;

(c) [intentionally omitted];

(d) approve the terms of any Annual Budget to the extent that Lender’s approval
is required pursuant to the terms of this Agreement;

(e) the distribution to the direct or indirect partners, members, owners or
shareholders of Mortgage Borrower of property other than cash;

(f) except as set forth in an Approved Annual Budget or as permitted under the
Mortgage Loan Documents and this Agreement, any (i) improvement, renovation or
refurbishment of all or any part of the Property to a materially higher standard
or level than that of comparable properties in the same market segment and in
the same geographical area as the

 

56



--------------------------------------------------------------------------------

Property, (ii) removal, demolition or material alteration of the improvements or
equipment on the Property or (iii) material increase in the square footage or
gross leasable area of the improvements on the Property;

(g) any material change in the method of conduct of the business of Borrower or
Mortgage Borrower; or

(h) except as required by the Mortgage Loan Documents, any determination to
restore the Property after a Casualty or Condemnation.

5.2.15 Organizational Documents. Borrower shall not, and shall not permit
Mortgage Borrower or any Principal to amend or modify the Organizational
Documents of Mortgage Borrower or any Principal in any respect without Lender’s
prior written consent, except as permitted hereunder.

5.2.16 Acquisition of the Mortgage Loan.

(a) No Borrower Party or any Person acting at any such Borrower Party’s request
or direction, shall acquire or agree to acquire the lender’s interest in the
Mortgage Loan, or any portion thereof or any interest therein, or any direct or
indirect ownership interest in the holder of the Mortgage Loan, via purchase,
transfer, exchange or otherwise, and any breach or attempted breach of this
provision shall constitute an Event of Default hereunder. If, solely by
operation of applicable subrogation law, Borrower shall have failed to comply
with the foregoing, then Borrower: (i) shall promptly notify Lender of such
failure; (ii) shall cause any and all such prohibited parties acquiring any
interest in the Mortgage Loan Documents: (A) not to enforce the Mortgage Loan
Documents; and (B) upon the request of Lender, to the extent any of such
prohibited parties has or have the power or authority to do so, to promptly:
(1) cancel the promissory note evidencing the Mortgage Loan, (2) reconvey and
release the Lien securing the Mortgage Loan and any other collateral under the
Mortgage Loan Documents, and (3) discontinue and terminate any enforcement
proceeding(s) under the Mortgage Loan Documents.

(b) Lender shall have the right at any time to acquire all or any portion of the
Mortgage Loan or any interest in any holder of, or participant in, the Mortgage
Loan without notice or consent of Borrower or any other Borrower Party, in which
event Lender shall have and may exercise all rights of Mortgage Lender
thereunder (to the extent of its interest), including the right (i) to declare
that the Mortgage Loan is in default as permitted under the Mortgage Loan
Documents and (ii) to accelerate the Mortgage Loan indebtedness, in accordance
with the terms thereof and (iii) to pursue all remedies against any obligor
under the Mortgage Loan Documents. In addition, Borrower hereby expressly agrees
that any claims, counterclaims, defenses, offsets, deductions or reductions of
any kind which Mortgage Borrower or any other Person may have against Mortgage
Lender relating to or arising out of the Mortgage Loan shall be the personal
obligation of Mortgage Lender (and its successors and assigns), and in no event
shall Mortgage Borrower be entitled to bring, pursue or raise any such claims,
counterclaims, defenses, offsets, deductions or reductions against Lender or any
Affiliate of Lender or any other Person as the successor holder of the Mortgage
Loan or any interest therein, provided that Mortgage Borrower may seek specific
performance of its contractual rights under the Mortgage Loan Documents.

 

57



--------------------------------------------------------------------------------

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 6.1 Insurance.

(a) Borrower shall cause Mortgagor Borrower to maintain at all times during the
term of the Loan the insurance required under Section 6.1 of the Mortgage Loan
Agreement, including, without limitation, meeting all insurer requirements
thereunder. In addition, Borrower shall cause Lender and Borrower to each to be
named as an additional insured under the insurance policies described in
Section 6.1(a) of the Mortgage Loan Agreement. In addition, Borrower shall cause
Lender to be named as a loss payee and mortgagee together with Mortgage Lender,
as their interest may appear but subject to the terms any intercreditor
agreement between Lender and Mortgage Lender, under all other insurance policies
required under Section 6.1(a) of the Mortgage Loan Agreement. Borrower shall
also cause all insurance policies required under this Section 6.1 to provide for
at least thirty (30) days prior notice to Lender in the event of policy
cancellation or material changes (or ten (10) days for cancellation due to
nonpayment). Borrower shall provide Lender with evidence of all such insurance
required hereunder simultaneously with Mortgage Borrower’s provision of such
evidence to Mortgage Lender.

(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Collateral and
shall bear interest at the Default Rate. For purposes of this Agreement, Lender
shall have the same approval rights over the insurance referred to above
(including, without limitation, the insurers, deductibles and coverages
thereunder, as well as the right to require other reasonable insurance) as are
provided in favor of the Mortgage Lender in the Mortgage Loan Agreement.

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender and shall cause Mortgage Borrower to
promptly commence and diligently prosecute the completion of the Restoration of
the Property pursuant to Section 6.4 of the Mortgage Loan Agreement.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall cause Mortgage Borrower to deliver to Lender copies of any
and all papers served in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall cause Mortgage Borrower, at its expense, to diligently prosecute
any such proceedings, and shall consult with Lender, its attorneys and experts,
and cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public

 

58



--------------------------------------------------------------------------------

or quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until Net Liquidation Proceeds After Debt Service shall
have been actually received and applied by Lender, after the deduction of
expenses of collection, to the reduction or discharge of the Debt. Lender shall
not be limited to the interest paid on the Award by the condemning authority but
shall be entitled to receive out of the Net Liquidation Proceeds After Debt
Service interest at the rate or rates provided herein or in the Note. If any
portion of the Property is taken by a condemning authority, Borrower shall cause
Mortgage Borrower to promptly commence and diligently prosecute the Restoration
of the Property pursuant to Section 6.4 of the Mortgage Loan Agreement and
otherwise comply with the provisions of Section 6.4 of the Mortgage Loan
Agreement.

Section 6.4 Restoration. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under Section 6.4 of the
Mortgage Loan Agreement and to otherwise comply in all respects with Section 6.4
of the Mortgage Loan Agreement in connection with a Restoration. If any
insurance proceeds or condemnation awards are to be disbursed by Mortgage Lender
for restoration, Borrower shall deliver or cause to be delivered to Lender
copies of all written correspondence delivered to and received from Mortgage
Lender that relates to the restoration and release of the insurance proceeds or
condemnation awards.

Section 6.5 Approvals. For purposes of this Article VI, Borrower shall obtain
the approval of Lender for each matter requiring the approval of Mortgage Lender
under the provisions of the Mortgage Loan Agreement, with each reference in any
such provisions to the “Loan” to include the Mortgage Loan and the Loan, and the
reference in any such provisions to the “Maturity Date” to mean the Maturity
Date, as defined herein. If the Mortgage Lender does not require the deposit by
the Mortgage Borrower of the “Net Proceeds Deficiency” pursuant to the Mortgage
Loan Agreement, Lender shall have the right to demand that Borrower make a
deposit of said “Net Proceeds Deficiency” in accordance with the terms of such
Section (as if each reference therein to “Borrower” and “Lender” referred to
Borrower and Lender, respectively). Notwithstanding the provisions of this
Section 6.5 to the contrary, in the event that (1) Mortgage Lender’s consent is
required for any matter pursuant to Section 6.4 of the Mortgage Loan Agreement,
(2) Mortgage Lender has given such consent and (3) the requirements of
Section 6.4 of the Mortgage Loan Agreement relating to the giving of such
consent have not been materially modified without Lender’s consent, Lender shall
not unreasonably withhold its consent to the same.

ARTICLE VII - RESERVE FUNDS

Section 7.1 Required Repairs. Borrower shall perform, or cause Mortgage Borrower
to perform, the Required Repairs in accordance with all the terms and conditions
set forth in Section 7.1 of the Mortgage Loan Agreement.

Section 7.2 Tax and Insurance Escrow Fund.

 

59



--------------------------------------------------------------------------------

(a) Borrower shall cause Mortgage Borrower to comply with all of the terms and
conditions set forth in Section 7.2 of the Mortgage Loan Agreement.

(b) In the event (i) Mortgage Lender waives the requirements of Mortgage
Borrower to maintain the Tax and Insurance Escrow Fund pursuant to the terms of
Section 7.2 of the Mortgage Loan Agreement (other than as expressly provided
therein), or (ii) the Mortgage Loan has been repaid in full and a similar
reserve fund is not required under a new mortgage loan, if any, Lender shall
have the right to require Borrower to establish and maintain an escrow fund that
would operate in the same way as the Tax and Insurance Escrow Fund in
Section 7.2 of the Mortgage Loan Agreement.

Section 7.3 Replacements and Replacement Reserve.

(a) Borrower shall cause Mortgage Borrower to comply with all of the terms and
conditions set forth in Section 7.3 of the Mortgage Loan Agreement.

(b) In the event (i) Mortgage Lender waives the requirements of Mortgage
Borrower to maintain the Replacement Reserve Fund pursuant to the terms of
Section 7.3 of the Mortgage Loan Agreement, or (ii) the Mortgage Loan has been
repaid in full and a similar reserve fund is not required under a new mortgage
loan, if any, Lender shall have the right to require Borrower to establish and
maintain a reserve fund that would operate in the same way as the Replacement
Reserve Fund in Section 7.3 of the Mortgage Loan Agreement.

Section 7.4 Rollover Reserve.

(a) Borrower shall cause Mortgage Borrower to comply with all of the terms and
conditions set forth in Section 7.4 of the Mortgage Loan Agreement.

(b) In the event (i) Mortgage Lender waives the requirements of Mortgage
Borrower to maintain the Rollover Reserve Fund pursuant to the terms of
Section 7.4 of the Mortgage Loan Agreement, or (ii) the Mortgage Loan has been
repaid in full and a similar reserve fund is not required under a new mortgage
loan, if any, Lender shall have the right to require Borrower to establish and
maintain a reserve fund that would operate in the same way as the Rollover
Reserve Fund in Section 7.4 of the Mortgage Loan Agreement.

Section 7.5 Excess Cash Flow Reserve Fund.

(a) Borrower shall cause Mortgage Borrower to comply with all of the terms and
conditions set forth in Section 7.5 of the Mortgage Loan Agreement.

(b) In the event (i) Mortgage Lender waives the requirements of Mortgage
Borrower to maintain the Excess Cash Flow Reserve Fund pursuant to the terms of
Section 7.5 of the Mortgage Loan Agreement, or (ii) the Mortgage Loan has been
repaid in full and a similar reserve fund is not required under a new mortgage
loan, if any, Lender shall have the right to require Borrower to establish and
maintain a reserve fund that would operate in the same way as the Excess Cash
Flow Reserve Fund in Section 7.5 of the Mortgage Loan Agreement.

Section 7.6 Reserve Funds, Generally.

 

60



--------------------------------------------------------------------------------

(a) Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt. Until expended
or applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.

(b) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, all interest on a Reserve
Fund shall not be added to or become a part thereof and shall be the sole
property of and shall be paid to Lender. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower or Mortgage
Borrower.

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

(f) Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be returned to Borrower.

Section 7.7 Transfer of Reserve Funds under Mortgage Loan. If Mortgage Lender
waives any reserves or escrow accounts required in accordance with the terms of
the Mortgage Loan Agreement, which reserves or escrow accounts are also required
in accordance with the terms of this Article VII, or if the Mortgage Loan is
paid off in full (without a prepayment of the Loan, to the extent permitted
hereunder) and Reserve Funds that are required hereunder are not required under
a new mortgage loan, if any, then Borrower shall cause any amounts that would
have been deposited into any reserves or escrow accounts in accordance with the
terms of the Mortgage Loan Agreement to be transferred to and deposited with
Lender in accordance with the terms of this Article VII (and Borrower shall
enter into a cash management and lockbox agreement for the benefit of Lender
substantially similar to the Cash Management Agreement

 

61



--------------------------------------------------------------------------------

and the Lockbox Agreement, respectively, entered into at the time of the closing
of the Mortgage Loan), and, if any letters of credit have been substituted by
Mortgage Borrower for any such reserves or escrows as may be specifically
permitted by the Mortgage Loan Agreement, then Borrower shall also cause such
letters of credit to be transferred to Lender to be held by Lender upon the same
terms and provisions as set forth in the Mortgage Loan Agreement.

ARTICLE VIII - DEFAULTS

Section 8.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if any portion of the Debt is not paid when due;

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable;

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

(iv) if a Transfer occurs without Lender’s prior written consent in violation of
the provisions of this Agreement or the provisions of the Pledge Agreement;

(v) if any representation or warranty made by Borrower herein (or incorporated
herein by reference) or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made;

(vi) if Borrower, Mortgage Borrower or Principal shall make an assignment for
the benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mortgage Borrower or Principal or any other guarantor under any guarantee issued
in connection with the Loan or if Borrower, Mortgage Borrower or Principal shall
be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Mortgage Borrower or Principal, or if any proceeding for the
dissolution or liquidation of Borrower, Mortgage Borrower or Principal shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Mortgage Borrower
or Principal upon the same not being discharged, stayed or dismissed within
sixty (60) days;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

62



--------------------------------------------------------------------------------

(ix) if Guarantor or any guarantor or indemnitor under any guaranty or indemnity
issued in connection with the Loan shall make an assignment for the benefit of
creditors or if a receiver, liquidator or trustee shall be appointed for
Guarantor or any guarantor or indemnitor under any guarantee or indemnity issued
in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

(x) if Borrower breaches any covenant contained in Section 4.1.30 hereof or any
negative covenant contained in Section 5.2 hereof;

(xi) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xii) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, are or shall become untrue in
any material respect;

(xiii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement);

(xiv) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;

(xv) if a Mortgage Loan Event of Default shall occur;

(xvi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to

 

63



--------------------------------------------------------------------------------

cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed sixty (60) days; or

(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
Mortgage Borrower, the Collateral or the Property, or if any other such event
shall occur or condition shall exist, if the effect of such default, event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and the Collateral, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents and any or all of the Collateral may exercise all the rights and
remedies of a secured party under the Uniform Commercial Code, as adopted and
enacted by the State or States where any of the Collateral is located, against
Borrower and any or all of the Collateral, including, without limitation, all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vi), (vii) or (viii) above, the Debt and other obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

Section 8.2 Remedies.

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of the Collateral. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Collateral and the
Collateral has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

 

64



--------------------------------------------------------------------------------

(b) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
portion of the Collateral for the satisfaction of any of the Debt in any
preference or priority, and Lender may seek satisfaction out of the Collateral,
or any part thereof, in its absolute discretion in respect of the Debt. In
addition, Lender shall have the right from time to time to partially foreclose
upon the Collateral in any manner and for any amounts secured by the Pledge
Agreement then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose upon the
Collateral to recover such delinquent payments or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose upon the Collateral to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Pledge Agreement and other Loan Documents as Lender may elect.
Notwithstanding one or more partial foreclosures, the Collateral shall remain
subject to the Pledge Agreement and other Loan Documents to secure payment of
sums secured by the Pledge Agreement and other Loan Documents and not previously
recovered.

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents and the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent

 

65



--------------------------------------------------------------------------------

Default or Event of Default by Borrower or to impair any remedy, right or power
consequent thereon.

ARTICLE IX - SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization.

(a) Borrower acknowledges and agrees that Lender may sell all or any portion of
the Loan and the Loan Documents, or issue one or more participations therein, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”).

(b) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower or Mortgage Borrower under this Agreement,
Borrower shall use reasonable efforts to provide information not in the
possession of Lender or which may be reasonably required by Lender or take other
actions reasonably required by Lender, in each case in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization. Lender shall have the right to provide to prospective
investors and the Rating Agencies any information in its possession, including,
without limitation, financial statements relating to Borrower, Mortgage
Borrower, Guarantors, if any, the Property and any Tenant of the Improvements.
Borrower acknowledges that certain information regarding the Loan, the Mortgage
Loan and the parties thereto and the Collateral and the Property may be included
in a private placement memorandum, prospectus or other disclosure documents.
Borrower agrees that each of Borrower, Mortgage Borrower, Principal, Guarantor
and their respective officers and representatives, shall, at Lender’s request,
at its sole cost and expense, cooperate with Lender’s efforts to arrange for a
Securitization in accordance with the market standards to which Lender
customarily adheres and/or which may be required by prospective investors and/or
the Rating Agencies in connection with any such Securitization. Borrower,
Mortgage Borrower, Principal and Guarantor agree to review, at Lender’s request
in connection with the Securitization, the Disclosure Documents in connection
with a Securitization as such Disclosure Documents relate to Borrower, Mortgage
Borrower, Principal, Guarantor, the Property, the Loan and the Mortgage Loan,
including without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgage,” “Description of the Mortgage
Loan and Mortgaged Property,” “The Manager,” “The Borrower,” “Certain Legal
Aspects of the Loan,” and “Certain Legal Aspects of the Mortgage Loan” and shall
confirm that the factual statements and representations contained in such
sections and such other information in the Disclosure Documents (to the extent
such information relates to, or is based on, or includes any information
regarding the Property, Borrower, Mortgage Borrower, Guarantor, Manager, the
Loan and/or the Mortgage Loan) do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
misleading.

 

66



--------------------------------------------------------------------------------

(c) Borrower agrees to make, and to cause Mortgage Borrower to make, upon
Lender’s written request, without limitation, all structural or other changes to
the Loan (including delivery of one or more new component notes to replace the
original note or modify the original note to reflect multiple components of the
Loan and such new notes or modified note may have different interest rates and
amortization schedules), modifications to any documents evidencing or securing
the Loan, creation of additional mezzanine loans (including amending Borrower’s
or Mortgage Borrower’s organizational structure to provide for one or more
additional mezzanine borrowers) or reallocation of principal amounts or interest
rates between the Loan and the Mortgage Loan, delivery of opinions of counsel
acceptable to the Rating Agencies or potential investors and addressing such
matters as the Rating Agencies or potential investors may require; provided,
however, that in creating such new notes or modified notes or mezzanine notes
Borrower shall not be required to modify (i) the initial weighted average
interest rate payable under the Note and/or the Mortgage Note, (ii) the stated
maturity of the Note, (iii) the aggregate amortization of principal of the Note,
(iv) any other material economic term of the Loan, or (v) decrease the time
periods during which Borrower is permitted to perform its obligations under the
Loan Documents. In connection with the foregoing, Borrower covenants and agrees
to and covenants and agrees to cause Mortgage Borrower to modify the Cash
Management Agreement to reflect the newly created components and/or additional
mezzanine loans.

(d) [Intentionally Omitted].

(e) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

9.1.2 Securitization Costs. Lender shall pay the reasonable third party costs
and expenses incurred by Borrower and Guarantor in connection with Borrower’s
complying with requests made under Section 9.1.1(b) above to the extent (and
only to the extent) such costs and expenses exceed $5,000.00. All reasonable
third party costs and expenses incurred by Borrower and Guarantors in connection
with Borrower’s complying with requests made under Section 9.1.1(c) shall by
paid as follows: (i) prior to the closing of the Loan, such costs and expenses
shall be paid by Borrower and (ii) after the closing of the Loan, such costs and
expenses shall be paid by Lender. All remaining reasonable costs and expenses
incurred by Borrower and Guarantor in connection with complying with requests
made under the remainder of Section 9.1.1 shall be paid by Borrower.

Section 9.2 [Intentionally Omitted].

Section 9.3 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Pledge Agreement or the
other Loan Documents by any action

 

67



--------------------------------------------------------------------------------

or proceeding wherein a money judgment shall be sought against Borrower, except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Pledge Agreement
and the other Loan Documents, or in the Collateral, or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Collateral and in any other collateral given to Lender pursuant to the
Loan Documents, and Lender, by accepting the Note, this Agreement, the Pledge
Agreement and the other Loan Documents, agrees that it shall not sue for, seek
or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Pledge Agreement or the other Loan Documents. The provisions of
this Section shall not, however, (a) constitute a waiver, release or impairment
of any obligation evidenced or secured by any of the Loan Documents; (b) impair
the right of Lender to name Borrower as a party defendant in any action or suit
for foreclosure and sale under the Pledge Agreement; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) [Intentionally Omitted];
(f) constitute a prohibition against Lender to seek a deficiency judgment
against Borrower in order to fully realize the security granted by the Pledge
Agreement or to commence any other appropriate action or proceeding in order for
Lender to exercise its remedies against the Collateral; or (g) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and expenses reasonably incurred) arising out of or
in connection with the following:

(i) fraud or intentional misrepresentation by Borrower, Mortgage Borrower,
Principal or Guarantor in connection with the Loan;

(ii) the gross negligence or willful misconduct of Borrower, Mortgage Borrower,
Principal or Guarantor;

(iii) material physical waste of the Property;

(iv) the removal or disposal of any portion of the Property or the Collateral
after an Event of Default;

(v) the misapplication or conversion by Borrower, Mortgage Borrower, Principal
or Guarantor of (A) any Insurance Proceeds paid by reason of any loss, damage or
destruction to the Property, (B) any Awards received in connection with a
Condemnation of all or a portion of the Property, (C) any Rents following an
Event of Default, or (D) any Rents paid more than one month in advance;

(vi) failure to pay charges for labor or materials or other charges or judgments
that can create Liens on any portion of the Property;

 

68



--------------------------------------------------------------------------------

(vii) the misapplication or misappropriation of any security deposits, advance
deposits or any other deposits collected with respect to the Property;

(viii) the breach of the representation by Borrower and Mortgage Borrower that
on the Closing Date, all Improvements at the Property were in material
compliance with applicable laws;

(ix) Borrower’s, Mortgage Borrower’s or any of their Affiliates’ or Agents’
misapplication or the misappropriation of Net Liquidation Proceeds After Debt
Service or any distributions or other payments made in respect of any part of
the Property or the Collateral;

(x) Borrower’s making a distribution to its equity owners after the occurrence
and continuance of an Event of Default; or

(xi) Mortgage Borrower’s failure to pay Taxes (except to the extent that sums
sufficient to pay such amounts have been deposited in escrow with Mortgage
Lender pursuant to the terms of the Mortgage Loan Agreement).

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Pledge Agreement or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower (i) in the event
of: (a) Borrower, Mortgage Borrower or Principal filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (b) the filing of an involuntary petition against Borrower, Mortgage
Borrower or Principal under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law in which Borrower, Mortgage Borrower, Principal or
Guarantor colludes with, or otherwise assists such Person, or solicits or causes
to be solicited petitioning creditors for any involuntary petition against
Borrower, Mortgage Borrower, or Principal from any Person; (c) Borrower,
Mortgage Borrower or Principal filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) Borrower, Mortgage Borrower or Principal consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for Borrower, Mortgage Borrower or Principal or
any portion of the Property; (e) Borrower, Mortgage Borrower or Principal making
an assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (ii) if the first full monthly payment of principal and interest on the
Note is not paid when due; (iii) if Borrower, Mortgage Borrower or Principal
fail to permit on-site inspections of the Property, fails to provide financial
information, fails to maintain its status as a Special Purpose Entity or comply
with any representation, warranty or covenant set forth in Section 4.1.30 hereof
or of the Mortgage Loan Agreement, as applicable, or fails to appoint a new
property manager upon the request of Lender as permitted under this Agreement,
each as required by, and in accordance with, the terms and provisions of this
Agreement, the Mortgage Loan Agreement, the Pledge Agreement and/or the
Mortgage, as applicable; (iv) if Borrower, Principal or Mortgage

 

69



--------------------------------------------------------------------------------

Borrower fails to obtain Lender’s prior written consent to any Indebtedness or
voluntary Lien encumbering the Property or the Collateral as required by this
Agreement or the Pledge Agreement; or (v) if Borrower fails to obtain Lender’s
prior written consent to any Transfer as required by this Agreement or the
Pledge Agreement.

Section 9.4 Matters Concerning Manager. If (a) an Event of Default hereunder has
occurred and remains uncured, (b) Manager shall become subject to a Bankruptcy
Action, (c) a default occurs under the Management Agreement as it relates only
to the Property that is not cured within any applicable cure periods, or (d) the
occurrence of a DSCR Trigger Event, Borrower shall, at the request of Lender,
cause Mortgage Borrower to terminate the Management Agreement as it relates only
to the Property and replace the Manager with a Qualified Manager pursuant to a
Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates.

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any reasonable set up fees or any
other initial costs relating to or arising under the Servicing Agreement, but
Borrower shall not be responsible for payment of the regular monthly master
servicing fee or trustee fee due to Servicer under the Servicing Agreement or
any fees or expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following costs and expenses payable by Lender to Servicer as a
result of the Loan becoming specially serviced: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis, and (iii) the costs of
all property inspections and/or appraisals of the Property and/or the Collateral
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement).

ARTICLE X - MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and

 

70



--------------------------------------------------------------------------------

agreements in this Agreement, by or on behalf of Borrower, shall inure to the
benefit of the legal representatives, successors and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

71



--------------------------------------------------------------------------------

National Registered Agents, Inc.

875 Avenue of the Americas, Suite 501

New York, New York 10001

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either

 

72



--------------------------------------------------------------------------------

commercial or United States Postal Service, with proof of attempted delivery,
and by telecopier (with answer back acknowledged), addressed as follows (or at
such other address and Person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Lender:

  

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Joseph E. Geoghan

Facsimile No.: (212) 834-6029

with a copy to:

  

JPMorgan Chase Bank, National Association

Four New York Plaza, 20th Floor

New York, New York 10004

Attention: Nancy Alto

Facsimile No.: (212) 623-4779

  

and

  

Frost Brown Todd LLC

400 West Market Street

Suite 3200

Louisville, Kentucky 40202

Attention: Barry A. Hines, Esq.

Facsimile No.: (502) 581-1087

If to Borrower:

  

GIT Heritage IV Mezz, LLC

450 South Orange Avenue

Orlando, Florida 32801

Attention: Steve Shackelford

Facsimile No.: (407) 650-7736

With a copy to:

  

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Timothy J. Manor, Esq.

Facsimile No.: (407) 843-4444

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

Section 10.7 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY

 

73



--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

74



--------------------------------------------------------------------------------

Section 10.13 Expenses; Indemnity.

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
in connection with (i) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property or the Collateral);
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) except as set forth in Section 9.1.2 hereof,
Lender’s ongoing performance and compliance with all agreements and conditions
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Lien in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting Borrower, this Agreement, the other Loan Documents,
the Property, or the Collateral or any other security given for the Loan; and
(viii) enforcing any obligations of or collecting any payments due from Borrower
under this Agreement, the other Loan Documents or with respect to the Collateral
(including, without limitation, any fees incurred by Servicer in connection with
the transfer of the Loan to a special servicer prior to a Default or Event of
Default) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts received by Lender pursuant to the Cash Management
Agreement.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not an
Indemnified Party shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against any Indemnified Party in any manner relating to
or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided,

 

75



--------------------------------------------------------------------------------

however, that Borrower shall not have any obligation to any Indemnified Party
hereunder to the extent that such Indemnified Liabilities arise from the gross
negligence, illegal acts, fraud or willful misconduct of such Indemnified Party.
To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnified Parties.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation; provided
that in the event that (1) a securitization with respect to the Loan has not
occurred or (2) if a securitization with respect to the Loan has occurred, but a
Rating Agency, within the period of time provided in the applicable pooling and
servicing agreement (or similar agreement), has not responded to the request for
a Rating Agency confirmation or has responded in a manner that indicates that
such Rating Agency is neither reviewing such request nor waiving the requirement
for a Rating Agency confirmation, then the approval of Lender shall be required
in lieu of such Rating Agency confirmation.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon

 

76



--------------------------------------------------------------------------------

or to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, JPMorgan Chase Bank, National Association or any of their Affiliates
shall be subject to the prior written approval of Lender and JPMorgan Chase
Bank, National Association in their sole discretion.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Collateral, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Collateral for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Collateral in preference to every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

77



--------------------------------------------------------------------------------

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement, except Holiday Fenoglio Fowler. Borrower hereby agrees to indemnify,
defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s reasonable
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein. Borrower acknowledges that Lender may
pay Holiday Fenoglio Fowler a servicing strip in connection with certain of the
servicing activities to be performed by Holiday Fenoglio Fowler post closing.
The provisions of this Section 10.21 shall survive the expiration and
termination of this Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Joint and Several Liability. If Borrower consists of more than one
(1) Person the obligations and liabilities of each Person shall be joint and
several.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 Mortgage Loan Defaults.

 

78



--------------------------------------------------------------------------------

(a) Without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower from any of its obligations hereunder,
or increasing Borrower’s obligations under the Loan Documents, if a Mortgage
Loan Event of Default shall occur and be continuing, Borrower hereby expressly
agrees that Lender shall have the immediate right, without notice to or demand
on Borrower or Mortgage Borrower, but shall be under no obligation: (i) to pay
all or any part of the principal and/or interest or any other sums due and owing
under the Mortgage Loan and to perform any act or take any action on behalf of
Mortgage Borrower, as may be reasonably necessary, to cause the performance
and/or observation of all of the terms, covenants and conditions of the Mortgage
Loan Documents on the part of Mortgage Borrower to be performed or observed
thereunder in accordance therewith; and (ii) to pay any other amounts and take
any other action as Lender, in its sole and absolute discretion, shall deem
reasonably necessary to protect or preserve the rights and interests of Lender
in the Loan and/or the Collateral. All sums so paid and the costs and expenses
incurred by Lender in exercising rights under this Section (including, without
limitation, reasonable attorneys’ and other professional fees), with interest at
the Default Rate, for the period from the date of demand by Lender to Borrower
for such payments to the date of payment to Lender, shall constitute a portion
of the Debt, shall be secured by the Pledge Agreement and shall be due and
payable to Lender within ten (10) Business Days following demand therefor.
Lender shall have no obligation to complete any cure or attempted cure
undertaken or commenced by Lender.

(b) Subject to the rights of Tenants, Borrower hereby grants, and shall cause
Mortgage Borrower to grant, Lender and any Person designated by Lender the right
to enter upon the Property at any time for the purpose of carrying out the
rights granted to Lender under this Section 10.25. Borrower shall not, and shall
not cause or permit Mortgage Borrower or any other Person to impede, interfere
with, hinder or delay, any effort or action on the part of Lender to cure any
default or asserted default under the Mortgage Loan, or to otherwise protect or
preserve Lender’s interests in the Loan and the Collateral, including the
Property in accordance with the provisions of this Agreement and the other Loan
Documents.

(c) Without duplication of the amounts to be added to the Debt pursuant to the
terms and conditions of Section 10.25(a) hereof, Borrower hereby indemnifies
Lender from and against all reasonable out-of-pocket liabilities, obligations,
losses, damages, penalties, assessments, actions, or causes of action,
judgments, suits, claims, demands, costs, expenses (including, without
limitation, reasonable attorneys’ and other professional fees, but not including
consequential, punitive, special, or exemplary damages) actually incurred by
Lender as a result of the foregoing actions described in Section 10.25(a) other
than those arising out of the gross negligence, willful misconduct, illegal acts
or bad faith of Lender. Lender shall have no obligation to Borrower, Mortgage
Borrower or any other party to make any such payment or performance described in
Section 10.25(a).

(d) If Lender shall receive a copy of any notice of a default under the Mortgage
Loan or any notice of a Mortgage Loan Event of Default sent by Mortgage Lender
to Mortgage Borrower, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender, in good faith, in reliance
thereon and in accordance with Section 10.25(a) hereof, to cure a Mortgage Loan
Event of Default. As a material inducement to Lender’s making the Loan, Borrower
hereby absolutely and unconditionally releases and waives, to the extent
permitted under applicable law, all claims against Lender arising out of
Lender’s exercise of its

 

79



--------------------------------------------------------------------------------

rights and remedies provided in this Section other than claims arising out of
the bad faith, fraud, illegal acts, gross negligence or willful misconduct of
Lender. In the event that Lender makes any payment in respect of the Mortgage
Loan as set forth in Section 10.25(a) hereof, unless such payment shall be added
to the Debt, or such payment shall be paid by Borrower to Lender pursuant to the
terms of Section 10.25(a) hereof, Lender shall be subrogated to all of the
rights of Mortgage Lender under the Mortgage Loan Documents against the
Property, in addition to all other rights it may have under the Loan Documents.

(e) Any Mortgage Loan Event of Default which is cured by Lender in accordance
with the provisions hereof shall constitute an immediate Event of Default under
this Agreement without any notice, grace or cure period otherwise applicable
under this Agreement, until such time as Borrower repays Lender all such sums
expended by Lender in effecting such cure.

Section 10.26 Intercreditor Agreement.

(a) Lender and Mortgage Lender are parties to the Intercreditor Agreement
memorializing their relative rights and obligations with respect to the Mortgage
Loan, the Loan, Mortgage Borrower, Borrower and the Property and the Collateral.
Borrower and Mortgage Borrower hereby acknowledge and agree that (i) such
Intercreditor Agreement is intended solely for the benefit of Lender and
Mortgage Lender and (ii) Borrower and Mortgage Borrower are not intended
third-party beneficiaries of any of the provisions therein and shall not be
entitled to rely on any of the provisions contained therein. Lender and Mortgage
Lender shall have no obligation to disclose to Borrower the contents of the
Intercreditor Agreement. Borrower’s obligations hereunder are independent of
such Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.

(b) In the event the Lender is required pursuant to the terms of the
Intercreditor Agreement to pay over any payment or distribution of assets,
whether in cash, property or securities which has been applied to the Debt,
including, without limitation, any proceeds of the Property previously received
by Lender on account of the Loan to the Mortgage Lender, then provided such
payment or distribution by Lender to Mortgage Lender is properly credited
towards Mortgage Borrower’s obligations under the Mortgage Loan and the terms
and conditions of the Mortgage Loan Documents, Borrower agrees to indemnify
Lender for any amounts so paid, and any amount so paid shall continue to be
owing pursuant to the Loan Documents as part of the Debt notwithstanding the
prior receipt of such payment by Lender.

Section 10.27 Discussions with Mortgage Lender. In connection with the exercise
of its rights set forth in the Loan Documents, Lender shall have the right at
any time to discuss the Property, the Mortgage Loan, the Loan or any other
matter directly with Mortgage Lender or Mortgage Lender’s consultants, agents or
representatives without notice to or permission from Borrower or any other
Borrower Party, nor shall Lender have any obligation to disclose such
discussions or the contents thereof with Borrower or any other Borrower Party.

Section 10.28 Independent Approval Rights. If any action, proposed action or
other decision is consented to or approved by Mortgage Lender, such consent or
approval shall not be binding or controlling on Lender. Borrower hereby
acknowledges and agrees that (i) the risks of Mortgage Lender in making the
Mortgage Loan are different from the risks of Lender in making

 

80



--------------------------------------------------------------------------------

the Loan, (ii) in determining whether to grant, deny, withhold or condition any
requested consent or approval Mortgage Lender and Lender may reasonably reach
different conclusions, and (iii) Lender has an absolute independent right to
grant, deny, withhold or condition any requested consent or approval based on
its own point of view, but subject to the standards of consent applicable to
Lender in the Loan Documents. Further, the denial by Lender of a requested
consent or approval shall not create any liability or other obligation of Lender
if the denial of such consent or approval results directly or indirectly in a
default under the Mortgage Loan, and Borrower hereby waives any claim of
liability against Lender arising from any such denial unless Lender has not
complied with the standards of consent applicable to Lender in the Loan
Documents.

Section 10.29 Borrower’s Actions. Borrower and Lender hereby acknowledge and
agree that, as to any clauses or provisions contained in this Agreement or any
other Loan Documents to the effect that (i) Borrower shall cause, permit or
allow Mortgage Borrower to act or to refrain from acting in any manner or
(ii) Borrower shall cause to occur or not to occur, or otherwise be obligated in
any manner with respect to, any matters pertaining to Mortgage Borrower, or
(iii) other similar effect, such clause or provision, in each case, is intended
to mean, and shall be construed as meaning, that Borrower has undertaken to act
and is obligated to act only in Borrower’s capacity as the owner of the equity
interests in Mortgage Borrower and each Principal (which Mortgage Borrower, in
turn, is the fee owner of the Property), but not directly with respect to
Mortgage Borrower or in any other manner which would violate any of the
covenants contained in Section 4.1.30 (Special Purpose Entity/Separateness) of
the Mortgage Loan Agreement, Section 4.1.30 (Special Purpose
Entity/Separateness) of this Agreement, or other similar covenants contained in
Borrower’s Organizational Documents, Mortgage Borrower’s Organizational
Documents or any Principals’ Organizational Documents.

Section 10.30 Payments by Mortgage Borrower to Lender on behalf of Borrower.
Notwithstanding anything to the contrary contained in this Agreement, the Loan
Documents and/or the Mortgage Loan Documents, the parties hereto acknowledge and
agree that, as to any clause or provision contained in this Agreement, the other
Loan Documents and/or the Mortgage Loan Documents to the effect that payments,
distributions, reimbursements, disbursements, deposits or other similar effect
of Mortgage Borrower funds are to be made to Lender or applied to the Loan, such
clause or provision shall be deemed to mean, and shall be construed as meaning,
that Mortgage Lender shall pay to Mortgage Borrower, and Mortgage Borrower shall
then immediately distribute to Borrower, the owner of the equity interests in
Mortgage Borrower and each Principal, pursuant to and in accordance with the
Organizational Documents of Borrower and each Principal and applicable law,
which distribution shall be payable to Lender in accordance with the terms of
the Loan Documents, and any such clause or provision shall not be construed as
meaning that Mortgage Borrower and/or Borrower is acting on behalf of, holding
out its credit for, or paying the obligations of, Borrower, directly or in any
other manner that would violate any of the covenants contained in Section 4.1.30
of this Agreement, Section 4.1.30 of the Mortgage Loan Agreement or other
similar covenants contained in Mortgage Borrower’s, any Principal’s or the
Borrower’s Organizational Documents, respectively. No provision of the Loan
Documents shall create a debtor-creditor relationship between Mortgage Borrower
and Lender.

 

81



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

GIT HERITAGE IV MEZZ, LLC, a Delaware limited liability company

By:

 

/s/ Rosemary Q. Mills

Name:

 

Rosemary Q. Mills

Title:

 

Vice President

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America

By:

 

/s/ Steven Hantz

Name:

 

Steven Hantz

Title:

 

Executive Director

 

Mezzanine Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A

(Section 5.1.11(b) Officer’s Certificate)

[Omitted as not necessary for an understanding of the agreement]

 



--------------------------------------------------------------------------------

EXHIBIT B

(Section 5.1.11(c) Officer’s Certificate)

[Omitted as not necessary for an understanding of the agreement]

 



--------------------------------------------------------------------------------

SCHEDULE I

(Rent Roll)

[Omitted as not necessary for an understanding of the agreement]

 



--------------------------------------------------------------------------------

SCHEDULE II

(ORGANIZATIONAL CHART OF BORROWER)

[Omitted as not necessary for an understanding of the agreement]

 



--------------------------------------------------------------------------------

SCHEDULE III

(MORTGAGE LOAN DOCUMENTS)

[Omitted as not necessary for an understanding of the agreement]

 